Exhibit 10.1
PINNACLE ENTERTAINMENT, INC.
$450,000,000
8.625% Senior Notes due 2017
PURCHASE AGREEMENT
July 27, 2009
J.P. Morgan Securities Inc.
Banc of America Securities LLC
Barclays Capital Inc.
Deutsche Bank Securities Inc.
As Representative of the several
Initial Purchasers named in Schedule 1 attached hereto,
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
Pinnacle Entertainment, Inc., a Delaware corporation (the “Company”), proposes
upon the terms and conditions set forth in this agreement (this “Agreement), to
issue and sell to the initial purchasers named in Schedule 1 attached to this
Agreement (the “Initial Purchasers”) for whom J.P. Morgan Securities Inc., Banc
of America Securities LLC, Barclays Capital Inc. and Deutsche Bank Securities
Inc. are acting as the representatives (“you” or the “Representatives”) the
aggregate of $450,000,000 principal amount of the Company’s 8.625% Senior Notes
due 2017 (the “Notes”). The Notes will be irrevocably and unconditionally
guaranteed (the “Guarantees”) by the subsidiaries of the Company listed in
Schedule 2 hereto that have signed this Agreement (each, a “Guarantor” and,
collectively the “Guarantors”). The Notes will be issued pursuant to an
Indenture to be dated as of the Closing Date (as defined in Section 5(a)), among
the Company, the Guarantors and The Bank of New York Trust Company, N.A., as
trustee (the “Indenture”). The Notes are more fully described in the Pricing
Disclosure Package (as defined below) and the Offering Memorandum (as defined
below).

 

 



--------------------------------------------------------------------------------



 



This Agreement is to confirm the agreement concerning the purchase of the Notes
from the Company by the Initial Purchasers.
1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Act”), in reliance on an exemption pursuant to Section 4(2) under
the Act. The Company and the Guarantors have prepared a preliminary offering
memorandum, dated as of July 27, 2009 (the "Preliminary Offering Memorandum”), a
pricing term sheet substantially in the form attached hereto as Schedule 3 (the
“Pricing Term Sheet”) and an offering memorandum, dated as of the date hereof
(the “Offering Memorandum”), setting forth information regarding the Company,
the Guarantors, the Notes and the Exchange Notes (as defined herein), the
Guarantees and the Exchange Guarantees (as defined herein). The Preliminary
Offering Memorandum, as supplemented and amended as of the Applicable Time (as
defined below), together with the Pricing Term Sheet and any of the documents
listed on Schedule 4 hereto, other than a road show that is a Free Writing
Offering Document (as defined below), are collectively referred to as the
“Pricing Disclosure Package.” The Company and the Guarantors hereby confirm that
they have authorized the use of the Pricing Disclosure Package and the Offering
Memorandum in connection with the offering and resale of the Notes by the
Initial Purchasers. “Applicable Time” means 6:15 p.m. (New York City time) on
the date of this Agreement.
Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all documents filed from
and after the beginning of the current fiscal year with the United States
Securities and Exchange Commission (the “Commission”) pursuant to Section 13(a),
13(c), 14 or 15(d) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or prior to the date of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
as the case may be. Any reference to the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
any documents filed with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum
or the Offering Memorandum, as the case may be, and prior to such specified
date. All documents filed under the Exchange Act and so deemed to be included in
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports.” The Exchange Act Reports,
when they were or are filed with the Commission, conformed or will conform in
all material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder.

 

2



--------------------------------------------------------------------------------



 



It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Act, the Notes (and all securities issued in exchange therefor, in
substitution thereof) shall bear the following legend (along with such other
legends as the Initial Purchasers and their counsel deem necessary):
’’THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). NEITHER THIS NOTE NOR ANY INTEREST
OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. EACH PURCHASER OF THE SECURITY EVIDENCED
HEREBY IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THIS
SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR
(B) IT IS NOT A U.S. PERSON AND IS ACQUIRING ITS NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT PRIOR TO (X) THE DATE WHICH IS ONE YEAR (OR SUCH
SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
SUCCESSOR PROVISION THEREUNDER) AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF (OR OF ANY PREDECESSOR OF THIS NOTE) OR THE LAST DAY ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR
OF THIS NOTE) AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE
LAW (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER, SELL OR OTHERWISE
TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED THAT THE COMPANY,
THE TRUSTEE AND THE REGISTRAR SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE. AS USED HEREIN, THE
TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON” HAVE THE
MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.”

 

3



--------------------------------------------------------------------------------



 



You have advised the Company that the Initial Purchasers will make offers (the
“Exempt Resales”) of the Notes purchased by the Initial Purchasers hereunder on
the terms set forth in each of the Pricing Disclosure Package and the Offering
Memorandum, as amended or supplemented, solely to (i) persons whom the Initial
Purchasers reasonably believe to be “qualified institutional buyers” as defined
in Rule 144A under the Act (“QIBs”) and (ii) outside the United States to
certain persons who are not U.S. persons (as defined in Regulation S under the
Act (“Regulation S”)) (such persons, “Non-U.S. Persons”) in offshore
transactions in reliance on Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as the (“Eligible Purchasers”). The Initial
Purchasers will offer the Notes to Eligible Purchasers initially at a price
equal to 98.597% of the principal amount thereof. Such price may be changed at
any time without notice.
Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) among the Company, the Guarantors and the
Initial Purchasers to be dated as of the Closing Date (as defined in Section 5
herein), for so long as such Notes constitute “Transfer Restricted Securities”
(as defined in the Registration Rights Agreement). Pursuant to the Registration
Rights Agreement, the Company and the Guarantors will agree to file with the
Commission under the circumstances set forth therein, a registration statement
under the Act (the “Exchange Offer Registration Statement”) relating to the
Company’s 8.625% Senior Notes due 2017 (the “Exchange Notes”) and the
Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be offered in
exchange for the Notes and the Guarantees. Such portion of the offering is
referred to as the “Exchange Offer.”
2. Representations, Warranties and Agreements of the Company and the Guarantors.
The Company and each of the Guarantors, jointly and severally, represent,
warrant and agree that:
(a) When the Notes and Guarantees are issued and delivered pursuant to this
Agreement, such Notes and Guarantees will not be of the same class (within the
meaning of Rule 144A under the Act) as securities of the Company or any of the
Guarantors that are listed on a national securities exchange registered under
Section 6 of the Exchange Act, or that are quoted in a United States automated
inter-dealer quotation system.
(b) Assuming that (i) the representations and warranties of the Initial
Purchasers in Section 4 are true and (ii) each of the Eligible Purchasers is a
QIB or a Non-U.S. Person who acquires the Notes in an “offshore transaction” in
reliance on Regulation S, the purchase and resale of the Notes pursuant hereto
(including pursuant to the Exempt Resales) is exempt from the registration
requirements of the Act. No form of general solicitation or general advertising
within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used or will be used by the Company,
the Guarantors, any of their affiliates or any of their respective
representatives (other than the Initial Purchasers, as to whom the Company and
the Guarantors make no representation) in connection with the offer and sale of
the Notes.

 

4



--------------------------------------------------------------------------------



 



(c) No form of general solicitation or general advertising was used by the
Company, the Guarantors or any of their respective representatives (other than
the Initial Purchasers, as to whom the Company and the Guarantors make no
representation) with respect to Notes sold outside the United States to Non-U.S.
Persons, by means of any directed selling efforts within the meaning of Rule 902
under the Act, and the Company, any affiliate of the Company and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation) has complied with and will
implement the “offering restrictions” required by Rule 902.
(d) The Company is not required to deliver the information specified in
Rule 144A(d)(4) under the Act in connection with the Exempt Resales and the
Notes and the Guarantees satisfy the requirements of Rule 144A(d)(3).
(e) The Pricing Disclosure Package and Offering Memorandum have been prepared by
the Company and the Guarantors for use by the Initial Purchasers in connection
with the Exempt Resales. No order or decree preventing the use of the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Act has been
issued and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Company or any of the Guarantors is contemplated.
(f) The Pricing Disclosure Package did not, as of the Applicable Time, and will
not, as of the Closing Date, contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Pricing Disclosure Package in reliance upon and in
conformity with written information furnished to the Company through the
Representatives by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 9(e).
(g) The Offering Memorandum will not, as of its date and as of the Closing Date,
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, except that this representation and
warranty does not apply to statements in or omissions from the Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company through the Representatives by or on behalf of the
Initial Purchasers specifically for inclusion therein, which information is
specified in Section 9(e).
(h) The Exchange Act Reports did not, and any further documents filed and
incorporated by reference in the Preliminary Offering Memorandum or the Offering
Memorandum will not, when filed with the Commission, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

5



--------------------------------------------------------------------------------



 



(i) The Company (including its agents and representatives, other than the
Initial Purchasers in their capacity as such) has not made any offer to sell or
solicitation of an offer to buy the Notes that would constitute a “free writing
prospectus” (if the offering of the Notes was made pursuant to a registered
offering under the Act), as defined in Rule 405 under the Act (a “Free Writing
Offering Document”) without the prior consent of the Representatives; any such
Free Writing Offering Document the use of which has been previously consented to
by the Initial Purchasers is listed on Schedule 4.
(j) Each Free Writing Offering Document (including, without limitation, any
electronic road show or other document listed on Schedule 4 hereto), when
considered together with the Pricing Disclosure Package as of the Applicable
Time, did not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
(k) Each of the Company and its subsidiaries (as defined in Section 17) listed
on Schedule 2 to this Agreement and marked with an asterisk, including each of
the Guarantors (collectively, the “Subsidiaries”), has been duly organized, is
validly existing and in good standing as a corporation or other business entity
under the laws of its jurisdiction of organization and is duly qualified to do
business and in good standing as a foreign corporation or other business entity
in each jurisdiction in which its ownership or lease of property or the conduct
of its businesses requires such qualification, except where the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (i) the business,
condition (financial or otherwise), results of operations, stockholders’ equity,
properties or prospects of the Company and its subsidiaries, taken as a whole;
(ii) the long-term debt or capital stock of the Company and its subsidiaries,
taken as a whole; (iii) the offering and sale of the Notes and Guarantees (the
“Offering”) and consummation of the Offering or the consummation by the Company
of its tender offer to repurchase the Company’s existing 8.75% Senior
Subordinated Notes due 2013 (the “8.75% Notes”) and related redemption of the
8.75% Notes (collectively, the “Tender Offer”) or (iv) any other transaction
contemplated by this Agreement or any other material transaction contemplated by
the Pricing Disclosure Package or the Offering Memorandum (a “Material Adverse
Effect”). Except as disclosed in the Pricing Disclosure Package and the Offering
Memorandum, each of the Company and the Subsidiaries has all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed on
Schedule 2 to this Agreement. None of the subsidiaries of the Company (other
than the Subsidiaries) is a “significant subsidiary” (as defined in Rule 405).

 

6



--------------------------------------------------------------------------------



 



(l) The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, and all of the issued
shares of capital stock of the Company have been duly authorized and validly
issued, are fully paid and non-assessable, conform to the description thereof
contained in each of the Pricing Disclosure Package and the Offering Memorandum
and were issued in compliance with federal and state securities laws and not in
violation of any preemptive right, resale right, right of first refusal or
similar right. All of the issued shares of capital stock or membership interests
of each Subsidiary of the Company have been duly authorized and validly issued,
(and with respect to capital stock are fully paid and non-assessable) and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except for such liens, encumbrances, equities
or claims (i) created or arising in connection with the Company’s amended bank
credit facility (the “Bank Credit Facility”) or (ii) as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(m) The Company and each of the Guarantors have full right, power and authority
to execute and deliver this Agreement, to perform their respective obligations
hereunder and to consummate the transactions contemplated by this Agreement,
including the Tender Offer, the Pricing Disclosure Package and the Offering
Memorandum. This Agreement and the transactions contemplated by this Agreement,
the Pricing Disclosure Package and the Offering Memorandum have been duly and
validly authorized by the Company and the Guarantors. This Agreement has been
duly and validly executed and delivered by the Company and the Guarantors and
constitutes the legal, valid and binding obligation of the Company and the
Guarantors, enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting creditors’ rights generally,
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as enforceability may be limited by state or
federal laws or policies relating to the non-enforceability of the
indemnification provisions contained herein.
(n) The Company and each of the Guarantors have the full right, power and
authority to execute and deliver the Notes and the Guarantees and to perform
their respective obligations thereunder. The Notes and the Guarantees have been
duly and validly authorized by the Company and each of the respective Guarantors
for issuance and sale to the Initial Purchasers pursuant to this Agreement and,
when issued and authenticated in accordance with the terms of the Indenture and
delivered against payment therefor in accordance with the terms hereof and
thereof, will be the legal, valid and binding obligations of the Company and
each of the Guarantors, enforceable against them in accordance with their terms
and entitled to the benefits of the Indenture, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Pricing Disclosure Package and the Offering Memorandum
contain a summary of the terms of the Notes and the Guarantees, which summary is
accurate in all material respects.

 

7



--------------------------------------------------------------------------------



 



(o) The Company and each of the Guarantors have the full right, power and
authority to execute and deliver the Exchange Notes and the Exchange Guarantees
and to perform their respective obligations thereunder. The Notes and the
Guarantees have been duly and validly authorized by the Company and each of the
respective Guarantors for issuance and sale to the Initial Purchasers pursuant
to this Agreement and, if and when issued and authenticated in accordance with
the terms of the Indenture and delivered against payment therefor in accordance
with the terms hereof and thereof, will be the legal, valid and binding
obligations of the Company and each of the Guarantors, enforceable against them
in accordance with their terms and entitled to the benefits of the Indenture,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting
creditors’ rights generally and except as enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(p) The Company and each of the Guarantors have full right, power and authority
to execute and deliver the Indenture and to perform their respective obligations
thereunder. The Indenture has been duly and validly authorized by the Company
and each Guarantor, and upon its execution and delivery and, assuming due
authorization, execution and delivery by the Trustee, will be a legal, valid and
binding agreement of the Company and each Guarantor, enforceable in accordance
with its terms, except (i) as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting creditors’ rights generally and except as enforceability
may be subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and (ii) that
rights of acceleration and the availability of equitable remedies may be limited
by equitable principles of general applicability. No qualification of the
Indenture under the Trust Indenture Act of 1939 (the “1939 Act”) is required in
connection with the offer and sale of the Notes contemplated hereby or in
connection with the Exempt Resales.
(q) The Company and each of the Guarantors have full right, power and authority
to execute and deliver the Registration Rights Agreement and to perform their
respective obligations thereunder. The Registration Rights Agreement has been
duly and validly authorized by the Company and each Guarantor and, when executed
and delivered by the Company and each Guarantor in accordance with the terms of
this Agreement and the Registration Rights Agreement, will be (assuming the due
authorization, execution and delivery thereof by you) the legal, valid and
binding obligations of the Company and each of the Guarantors, enforceable
against them in accordance with its terms, except as such enforceability may be
limited by applicably bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting creditor’s rights generally
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as enforceability may be limited by state and
federal laws or policies relating to the non-enforceability of indemnification
provisions contained therein as to rights of indemnification and contribution,
by principles of public policy.

 

8



--------------------------------------------------------------------------------



 



(r) The execution, delivery and performance of this Agreement, the Indenture,
the Registration Rights Agreement, the Notes, the Guarantees, the Exchange Notes
and the Exchange Guarantees by the Company and the Guarantors, the consummation
of the transactions contemplated hereby and thereby, including the Tender Offer,
and the application of the proceeds from the sale of the Notes as described
under “Use of Proceeds” in the Pricing Disclosure Package and the Offering
Memorandum will not (i) result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company and its subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license or other agreement
or instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject;
(ii) result in any violation of the provisions of the charter or by-laws (or
similar organizational documents) of the Company or any of the Subsidiaries; or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties or assets, except (in the
case of clauses (i) and (iii) above) as could not reasonably be expected to have
a Material Adverse Effect.
(s) No consent, approval, authorization or order of, or filing or registration
with, any court or governmental agency or body having jurisdiction over the
Company or any of the Subsidiaries or any of their properties or assets is
required for the execution, delivery and performance of this Agreement, the
Indenture, the Registration Rights Agreement, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees by the Company and the Guarantors,
the consummation of the transactions contemplated hereby and thereby, including
the Tender Offer, and the application of the proceeds from the sale of the Notes
as described under “Use of Proceeds” in each of the Pricing Disclosure Package
and the Offering Memorandum, except for (i) filings with or approvals (including
“shelf” approvals) by or from the applicable gaming authorities in the States of
Indiana, Louisiana, Nevada, New Jersey and Missouri, which have been made or
obtained, including notice filings with such applicable gaming authorities which
will be made upon consummation of the transactions contemplated by this
Agreement or the Offering Memorandum, (ii) the written consent from Barclays
Bank PLC, as the administrative agent (the “Administrative Agent”) under the
Bank Credit Facility, that the terms of the Notes are reasonably satisfactory to
it (the “Bank Consent”), (iii) the filing of a registration statement by the
Company and with the Commission pursuant to the Act as required by the
Registration Rights Agreement and (iv) such consents as may be required under
the State securities or Blue Sky laws or the by-laws and rules of FINRA in
connection with the purchase and distribution of the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees by the Initial Purchasers, each of
which has been obtained and is in full force and effect.
(t) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against any of them or any Initial Purchaser
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

 

9



--------------------------------------------------------------------------------



 



(u) Except as identified in the Pricing Disclosure Package and the Offering
Memorandum, there are no contracts, agreements or understandings between the
Company or any Guarantor and any person granting such person the right to
require the Company or any Guarantor to file a registration statement under the
Act with respect to any securities of the Company or any Guarantor (other than
the Registration Rights Agreement) owned or to be owned by such person or to
require the Company or any Guarantor to include such securities in the
securities registered pursuant to any registration statement filed by the
Company or any Guarantor under the Act.
(v) The Company and the Guarantors have not sold or issued any securities that
would be integrated with the offering of the Notes or Guarantees contemplated by
this Agreement pursuant to Rule 144A under the Act, the Act, the Rules and
Regulations or the interpretations thereof by the Commission. The Company and
the Guarantors will take reasonable precautions designed to insure that any
offer or sale by them, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Act), of any Notes or any substantially
similar security issued by the Company or any Guarantor, within six months
subsequent to the date on which the distribution of the Notes has been completed
(as notified to the Company by the Initial Purchasers), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Notes in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act, including any sales pursuant to Rule 144A
under, or Regulation D or S of, the Act.
(w) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, neither the Company nor any of its subsidiaries has sustained, since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package, any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree which could reasonably be expected to result in a Material Adverse
Effect, and since such date, there has not been any change in the capital stock
or long-term debt of the Company or any of its subsidiaries, taken as a whole,
or any adverse change or development, in or affecting the condition (financial
or otherwise), results of operations, stockholders’ equity, properties,
management, business or prospects of the Company and its subsidiaries taken as a
whole, in each case except as could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(x) Since the date as of which information is given in the Pricing Disclosure
Package and the Offering Memorandum and except as may otherwise be described in
the Pricing Disclosure Package and the Offering Memorandum, the Company and the
Guarantors have not (i) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business (ii) entered into any material transaction or
agreement not in the ordinary course of business or (iii) declared or paid any
dividend on its capital stock

 

10



--------------------------------------------------------------------------------



 



(y) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum comply as to form in all material
respects with the requirements of Regulation S-X under the Act (other than
Rule 3-10(g) thereof) and present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby at the dates and for the periods indicated and, except as
disclosed therein, have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved; and the other financial information included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum has been derived from the accounting records of the Company and its
subsidiaries and presents fairly the information shown thereby.
(z) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and whose report appears in the
Offering Memorandum or is incorporated by reference therein, and Ernst & Young
LLP have each delivered the initial letter referred to in Section 8(m) hereof
and are each independent public accountants as required by the Act and the Rules
and Regulations.
(aa) The statistical and market-related data included in the Pricing Disclosure
Package and the consolidated financial statements of the Company and its
subsidiaries included or incorporated by reference in the Pricing Disclosure
Package are based on or derived from sources that the Company reasonably
believes to be reliable and accurate in all material respects.
(bb) Neither the Company nor any of the Subsidiaries is, as of the Closing Date,
and after giving effect to the offer and sale of the Notes and the application
of the proceeds therefrom as described under “Use of Proceeds” in the Pricing
Disclosure Package or the Offering Memorandum, none of them will be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the rules and regulations of the Commission
thereunder.
(cc) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect or could, in
the aggregate, reasonably be expected to have a material adverse effect on the
performance of this Agreement, the Indenture, the Notes and the Registration
Rights Agreement or the consummation of the transactions contemplated hereby and
thereby, including the Tender Offer; and to the knowledge of the Company, no
such proceedings are threatened or contemplated by governmental authorities or
others.
(dd) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no relationship, direct or indirect, exists between or among the
Company or any Guarantor, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any Guarantor, on the
other hand, that is required by Item 402 or Item 404 of Regulation S-K to be
described in the documents incorporated by reference into the Pricing Disclosure
Package or the Offering Memorandum which is not so described.

 

11



--------------------------------------------------------------------------------



 



(ee) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no labor disturbance by or dispute with the employees of the Company
or its subsidiaries exists or, to the knowledge of the Company, is imminent or
threatened that could reasonably be expected to have a Material Adverse Effect.
(ff) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, (i) Each “employee benefit plan” (within the meaning of Section 3(3)
of the Employee Retirement Security Act of 1974, as amended (“ERISA”)) that is
subject to Title IV of ERISA or Section 412 of the Code (as defined below) (but
not including a “multiemployer plan”, within the meaning of Section 4001(c)(3)
of ERISA) for which the Company or any member of its “Controlled Group” (defined
as any organization which is a member of a controlled group of corporations
within the meaning of Section 414 of the Internal Revenue Code of 1986, as
amended (the “Code”)) may have any liability (each a “Plan”), has been
maintained in compliance in all material respects with its terms and with the
requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) with respect to each such Plan (a) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur, (b) no “accumulated funding deficiency” (within the meaning
of Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (c) the fair market value of the
assets under each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan) and
(d) neither the Company nor any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC in the ordinary course and
without default) in respect of such Plan; and (iii) each Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would reasonably be
expected to cause the loss of such qualification, except where failure to be so
qualified would not be reasonably likely to result in a Material Adverse Effect.
Except as described in the Pricing Disclosure Package, neither the Company nor
any member of its Controlled Group has any withdrawal or other liability to any
“multiemployer plan,” within the meaning of Section 4001(c)(3) of ERISA, except
for a liability which either is not reasonably likely to result in a Material
Adverse Effect or which is indemnified against by a third party.
(gg) The Company and each of the Subsidiaries have filed all federal, state,
local and foreign income and franchise tax returns required to be filed through
the date hereof, subject to permitted extensions, and have paid or made
provision for the payment of all taxes due thereon, except (i) those taxes that
are not reasonably likely to result in a Material Adverse Effect, (ii) those
taxes, assessments or other charges that are being contested in good faith, if
such taxes, assessments, or other charges are adequately reserved for or
(iii) as described in the Pricing Disclosure Package and the Offering
Memorandum; and no tax deficiency has been determined adversely to the Company
or any of its subsidiaries, nor does the Company have any knowledge of any tax
deficiencies, in either case, that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------



 



(hh) Neither the Company nor any of the Subsidiaries is in violation of its
charter or by-laws (or similar organizational documents); neither the Company
nor any of its subsidiaries (i) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (ii) is in violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (i) and (ii), to the
extent any such violation or default could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and except
(in the case of clause (i) alone) for any lien, charge or encumbrance disclosed
in the Pricing Disclosure Package and the Offering Memorandum.
(ii) There is and has been no failure on the part of the Company, the Guarantors
or any of their respective directors or officers, in their capacities as such,
to comply with the provisions of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith, except where failure to be
in compliance would not reasonably be expected to result in a Material Adverse
Effect.
(jj) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in any of the
Pricing Disclosure Package or the Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.
(kk) The Company and its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that they provide a reasonable level of
assurance that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that they
provide a reasonable level of assurance that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.
(ll) The Company and its subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company and its subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in each of the Pricing
Disclosure Package and the Offering Memorandum, the Company has not been advised
of any material weaknesses in the Company’s internal controls as of the date
hereof.

 

13



--------------------------------------------------------------------------------



 



(mm) The Company and each of its subsidiaries have such permits, licenses,
patents, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package, except for any of the
foregoing that could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; each of the Company and its subsidiaries has fulfilled
and performed all of its obligations with respect to the Permits, and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
could not be reasonably expected to have a Material Adverse Effect; and neither
the Company nor any of its subsidiaries has received notice of any revocation or
modification of any such Permit or has any reason to believe that any such
Permit will not be renewed in the ordinary course.
(nn) The Company and each of its subsidiaries own or possess adequate rights to
use all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, know-how, software, systems and technology (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses, except for any of the foregoing that could not reasonably
be expected to result in a Material Adverse Effect.
(oo) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, (A) there are no proceedings that are pending, or known to be
contemplated, against the Company or any of its subsidiaries under any laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) in which a governmental authority is also a
party, other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (B) the Company and its
subsidiaries are not aware of any issues regarding compliance with Environmental
Laws, or liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (C) none of the
Company and its subsidiaries anticipates material (with respect to the Company
and its subsidiaries, taken as a whole) capital expenditures relating to
Environmental Laws (except, with respect to development projects, such capital
expenditures which do not materially exceed amounts contemplated for such
capital expenditures in budgets or cost estimates for such projects or potential
expenditures in connection with proposed projects for which budgets have not
been developed).

 

14



--------------------------------------------------------------------------------



 



(pp) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries has, at any
time during the last five years, (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
(qq) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened, except in each case, as would not reasonably be expected to have a
Material Adverse Effect.
(rr) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of knowingly financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
(ss) The Company has not distributed and, prior to the later to occur of the
Closing Date and completion of the distribution of the Notes, will not
distribute any offering material in connection with the offering and sale of the
Notes other than any Preliminary Offering Memorandum, the Pricing Term Sheet,
the Offering Memorandum or any Free Writing Offering Document to which the
Representatives have consented in accordance with Section 2(i).
(tt) The Company and the Guarantors have not taken and will not take, directly
or indirectly, any action designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company or the Guarantors to facilitate the
sale or resale of the Notes or Guarantees.

 

15



--------------------------------------------------------------------------------



 



(uu) The Company and its subsidiaries have good and marketable title to all real
property and to all personal property described in the Pricing Disclosure
Package and the Offering Memorandum as being owned by them, in each case free
and clear of all liens, encumbrances and defects except (i) such as are
described in the Pricing Disclosure Package and the Offering Memorandum,
(ii) such as arise in connection with the Bank Credit Facility, (iii) such as do
not (individually or in the aggregate) interfere with the use made or proposed
to be made of such property by the Company and its subsidiaries, (iv) with
respect to land held for development, restrictions ordinarily expected to be
resolved in the development process, or (v) such as are not (individually or in
the aggregate) reasonably likely to result in a Material Adverse Effect; and any
real property and buildings held under lease or sublease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as (i) do not interfere with, the use made and proposed to
be made of such property and buildings by the Company and its subsidiaries or
(ii) are not (individually or in the aggregate) reasonably likely to result in a
Material Adverse Effect. Neither the Company nor any subsidiary has received any
written notice of any claim adverse to its ownership of any real or personal
property or of any claim against the continued possession of any real property,
whether owned or held under lease or sublease by the Company or any subsidiary,
except as would not reasonably be likely to result in a Material Adverse Effect.
(vv) The Company and its subsidiaries carry, or are covered by, insurance in
such amounts and covering such risks as the Company reasonably considers
adequate for the conduct of their business and the value of their properties and
as is reasonably customary for companies engaged in similar businesses in
similar industries.
(ww) Neither the Company nor any of its Subsidiaries intends, or intends to
permit any of their respective Subsidiaries, to incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and the amounts
of cash to be received by the Company or any of its Subsidiaries and the timing
and the amounts of cash to be payable on or in respect of the Company’s
indebtedness or the indebtedness of each Subsidiary.
(xx) No Restricted Subsidiary (as defined in the Indenture) of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Restricted Subsidiary’s
capital stock, from repaying to the Company any loan or advances to such
Restricted Subsidiary from the Company or from transferring any of such
Restricted Subsidiary’s property or assets to the Company or any other
Restricted Subsidiary of the Company, except as described in or contemplated by
the Pricing Disclosure Package.

 

16



--------------------------------------------------------------------------------



 



(yy) Immediately after each of the Guarantors has entered into the Guarantee to
which it is a party, (i) the fair value of the assets of such Guarantor will
exceed the debts and liabilities, subordinated, contingent or otherwise, of such
Guarantor, (ii) the present fair saleable value of the property of such
Guarantor will be greater than the amount that will be required to pay the
probable liabilities of such Guarantor on its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities,
subordinated, contingent or otherwise, become absolute and matured, (iii) such
Guarantor will be able to pay its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, and (iv) such Guarantor will not have an unreasonably small capital
with which to conduct the business in which it is engaged as such business is
conducted and is proposed to be conducted following the Closing Date.
(zz) None of the transactions contemplated by this Agreement (including without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U, and X
of the Board of Governors of the Federal Reserve System.
(aaa) On and immediately after the Closing Date, the Company (after giving
effect to the issuance of the Notes and the other transactions related thereto
as described in each of the Pricing Disclosure Memorandum and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of the Company is
not less than the total amount required to pay the liabilities of the Company on
its total existing debts and liabilities (including contingent liabilities) as
they become absolute and matured; (ii) the Company is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Notes as contemplated by this
Agreement, the Pricing Disclosure Memorandum and the Offering Memorandum, the
Company is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature; (iv) the Company is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company is
engaged; and (v) the Company is not a defendant in any civil action that would
reasonably be expected to result in a judgment that the Company is or would
become unable to satisfy.
(bbb) The Notes constitute “senior indebtedness” as such term is defined in any
indenture or agreement governing any outstanding subordinated indebtedness of
the Company.
Any certificate signed by any officer of the Company or the Guarantors, as the
case may be, and delivered to the Representatives or counsel for the Initial
Purchasers in connection with the offering of the Notes shall be deemed a
representation and warranty by the Company and the Guarantors, jointly and
severally, as to matters covered thereby (and is subject to the limitations
therein, if any), to each Initial Purchaser. The Company and the Guarantors
acknowledge that, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Section 8 hereof, counsel to the Company and counsel to
the Initial Purchasers will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements and the Company and the Guarantors
hereby consent to such reliance.

 

17



--------------------------------------------------------------------------------



 



3. Purchase of the Notes by the Initial Purchasers. On the basis of the
representations and warranties contained in, and subject to the terms and
conditions of, this Agreement, the Company agrees to sell the Notes to the
several Initial Purchasers, and each of the Initial Purchasers, severally and
not jointly, agrees to purchase from the Company, the aggregate principal amount
of the Notes set forth opposite the respective names of the Initial Purchasers
on Schedule 1 hereto, at a purchase price equal to 96.597% of the principal
amount thereof, plus accrued interest, if any, from August 10, 2009 to the
Closing Date.
4. Offering of Notes by the Initial Purchasers. Each of the Initial Purchasers,
severally and not jointly, hereby represents and warrants to the Company that it
will offer the Notes for sale upon the terms and conditions set forth in this
Agreement and in the Pricing Disclosure Package. Each of the Initial Purchasers
hereby represents and warrants to, and agrees with, the Company, on the basis of
the representations, warranties and agreements of the Company and the Guarantors
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exempt from registration under the Act; (iii) is not acquiring
the Notes with a view to any distribution thereof or with any present intention
of offering or selling any of the Notes in a transaction that would violate the
Act or the securities laws of any state of the United States or any other
applicable jurisdiction; (iv) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; (v) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D, including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising); (vi) will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Act, in connection with the offering of the Notes; (vii) will not offer or
sell the Notes as part of a plan or scheme to evade the registration provisions
of the Act, in connection with the offering of the Notes in reliance on
Regulation S; and (viii) has not, and its affiliates have not, offered or sold,
and neither it nor its affiliates will offer or sell the Notes in the United
States or to, or for the benefit or account of, a U.S. person (other than a
distributor) (x) as part of its distribution at any time and (y) otherwise until
40 days after the later of the commencement of the offering of the Notes
pursuant hereto and the Closing Date (the “distribution

 

18



--------------------------------------------------------------------------------



 



compliance period”), other than in accordance with Regulation S or another
exemption from the registration requirements of the Act. The Initial Purchasers
further agree that, during such 40-day distribution compliance period, it will
not cause any advertisement with respect to the Notes (including any “tombstone”
advertisement) to be published in any newspaper or periodical or posted in any
public place and will not issue any circular relating to the Notes, except such
advertisements as permitted, and include the statements required, by
Regulation S. The Initial Purchasers also agree that, at or prior to
confirmation of a sale of Notes offered and sold pursuant to Regulation S, it
will have sent to each distributor, dealer or person receiving a selling
concession, fee or other renumeration in respect of the Notes from it during the
restricted period a confirmation or notice substantially to the following
effect:
“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered, sold,
assigned, transferred, pledged, encumbered or otherwise transferred within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of your distribution at any time or (ii) otherwise until 40 days after the later
of the commencement of the Offering and the Closing Date, except in either case
(A) in accordance with Regulation S under the Securities Act, (B) to a
“Qualified Institutional Buyer” (as defined in Rule 144A (“Rule 144A”) under the
Securities Act) in a transaction meeting the requirements of Rule 144A or (C) to
an institutional “accredited investor” (as defined in Rule 501(a)(1), (2), (3),
(5), (6) or (7) of Regulation D under the Securities Act) in a transaction that
is exempt from the registration requirements of the Securities Act, and in
connection with any subsequent sale by you of the Series A Notes covered hereby
in reliance on Regulation S during the period referred to above to any
distributor, dealer or person receiving a selling concession, fee or other
remuneration, you must deliver a notice to substantially the foregoing effect.
Terms used above have the meanings assigned to them in Regulation S.”
The Initial Purchasers have advised the Company that they will offer the Notes
to Eligible Purchasers at a price initially equal to 98.597% of the principal
amount thereof, plus accrued interest, if any, from the date of issuance of the
Notes. Such price may be changed by the Initial Purchasers at any time without
notice.
The Company shall not be obligated to deliver any Notes to be delivered on the
Closing Date, except upon payment of the aggregate principal amount (less the
applicable discount and payment of interest set forth in Section 3 above) for
all of the Notes to be purchased under this Agreement.
Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Section 8
hereof, counsel to the Company and counsel to the Initial Purchasers, will rely
upon the accuracy and truth of the foregoing representations, warranties and
agreements and the Initial Purchasers hereby consent to such reliance.
5. Delivery of and Payment for the Notes.
(a) Delivery of and payment for the Notes shall be made at the offices of Irell
& Manella, 1800 Avenue of the Stars, Los Angeles, CA 90067, at 10:00 A.M., New
York City time, on the tenth full business day following the date of this
Agreement or at such other date or place as shall be determined by agreement
between the Representatives and the Company (the “Closing Date”).

 

19



--------------------------------------------------------------------------------



 



(b) Delivery of the Notes will be made to the Representatives by or on behalf of
the Company against payment of the purchase price therefor by wire transfer of
immediately available funds. Delivery of the Notes will be made through the
facilities of The Depository Trust Company (“DTC”) unless the Representatives
will otherwise instruct. Delivery of the Notes at the time and place specified
in this Agreement is a further condition to the obligations of each Initial
Purchaser.
6. Further Agreements of the Company, the Guarantors and the Initial Purchasers.
Each of the Company and the Guarantors agrees as follows:
(a) The Company and the Guarantors will furnish to the Initial Purchasers,
without charge, within one business day of the date of the Offering Memorandum,
such number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.
(b) The Company and the Guarantors will not make any amendment or supplement to
the Pricing Disclosure Package or to the Offering Memorandum of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.
(c) The Company and each of the Guarantors consents to the use of the Pricing
Disclosure Package and the Offering Memorandum, in accordance with the
securities or Blue Sky laws of the jurisdictions in which the Notes are offered
by the Initial Purchasers and by all dealers to whom Notes may be sold, in
connection with the offering and sale of the Notes.
(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company, any of the Guarantors or in
the opinion of counsel for the Initial Purchasers, should be set forth in the
Pricing Disclosure Package or the Offering Memorandum so that the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, or if it is necessary
to supplement or amend the Pricing Disclosure Package or the Offering Memorandum
in order to comply with any law, the Company and the Guarantors will forthwith
prepare an appropriate supplement or amendment thereto, and will expeditiously
furnish to the Initial Purchasers and dealers a reasonable number of copies
thereof.

 

20



--------------------------------------------------------------------------------



 



(e) None of the Company nor any Guarantor will make any offer to sell or
solicitation of an offer to buy the Notes that would constitute a Free Writing
Offering Document without the prior consent of the Representatives, which
consent shall not be unreasonably withheld or delayed; if at any time following
issuance of a Free Writing Offering Document any event occurred or occurs as a
result of which such Free Writing Offering Document conflicts with the
information in the Pricing Disclosure Package or the Offering Memorandum or,
when taken together with the information in the Pricing Disclosure Package or
the Offering Memorandum, includes an untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances then prevailing, not misleading, as
promptly as practicable after becoming aware thereof, the Company will give
notice thereof to the Initial Purchasers through the Representatives and, if
requested by the Representatives, will prepare and furnish without charge to
each Initial Purchaser a Free Writing Offering Document or other document which
will correct such conflict, statement or omission.
(f) The Company and the Guarantors promptly from time to time will take such
action as the Representatives may reasonably request to qualify the Notes and
Guarantees for offering and sale under the securities laws or Blue Sky laws of
such jurisdictions as the Representatives may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Notes; provided that in connection therewith the Company and the Guarantors
shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify,
(ii) file a general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any jurisdiction in which it would not
otherwise be subject.
(g) During the period of 90 days from the date hereof, without the prior written
consent of J.P. Morgan Securities Inc. and Banc of America Securities LLC on
behalf of the Initial Purchasers, which consent shall not be unreasonably
withheld, to not, directly or indirectly, issue, offer, sell, agree to issue,
offer or sell, solicit offers to purchase, pledge or otherwise dispose of (or
enter into any transaction or duties which is designed to, or could be expected
to, result in the disposition by any person at any time in the future) any debt
securities of the Company or any Subsidiary with terms substantially similar
(including having equal rank) to the Notes (other than the Notes); provided,
however, nothing contained in this Section 6(g) shall obligate the Company to
retain J.P. Morgan Securities Inc. or Banc of America Securities LLC as its
initial purchaser or underwriter.
(h) The Company will furnish to the holders of the Notes as soon as practicable
after the end of each fiscal year an annual report (including a balance sheet
and statements of income, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries certified by independent public accountants) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Memorandum), will make available to its securityholders consolidated
summary financial information of the Company and its subsidiaries for such
quarter in reasonable detail.
(i) So long as any of the Notes are outstanding, the Company and the Guarantors
will furnish to the Initial Purchasers (i) as soon as available, a copy of each
report of the Company or any Guarantor mailed to stockholders generally or filed
with any stock exchange or regulatory body and (ii) from time to time such other
information concerning the Company or the Guarantors as the Initial Purchasers
may reasonably request.

 

21



--------------------------------------------------------------------------------



 



(j) The Company and the Guarantors will apply the net proceeds from the sale of
the Notes being sold by the Company as set forth in the Offering Memorandum
under the caption “Use of Proceeds.”
(k) The Company and the Guarantors will not (and cause its affiliates not to)
take, directly or indirectly, any action which is designed to or which
constitutes or which might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or the
Guarantors to facilitate the sale or resale of the Notes or Guarantees and
neither the Company, the Guarantors nor any of its affiliated purchasers (as
defined in Rule 100 of Regulation M under the Exchange Act) will take any action
prohibited by Regulation M under the Exchange Act.
(l) The Company and the Guarantors will not oppose the Notes being made eligible
for clearance and settlement through the DTC.
(m) During the period from the Closing Date to one year after the Closing Date,
the Company and the Guarantors will not, and will not permit any of their
respective affiliates (as defined in Rule 144 under the Act) to, resell any of
the Notes that have been acquired by any of them, except for Notes purchased by
the Company, the Guarantors or any of their respective affiliates and resold in
a transaction registered under the Act or pursuant to Rule 144 of the Act.
(n) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Act) that would be integrated with the sale of the Notes in a manner that
would require the registration under the Act of the sale to the Initial
Purchasers or the Eligible Purchasers of the Notes.
(o) The Company and the Guarantors agree to comply with all the terms and
conditions of the Registration Rights Agreement and all agreements set forth in
the representation letters of the Company and the Guarantors to DTC relating to
the approval of the Notes by DTC for “book entry” transfer.
(p) The Company and the Guarantors will take such steps as shall be necessary to
ensure that neither the Company nor any of the Company’s subsidiaries becomes an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended.
(q) The Company and the Guarantors agree use their best efforts to do and
perform all things required to be done or performed under this Agreement by the
Company and the Guarantors prior to the Closing Date to satisfy all conditions
precedent to the delivery of the Notes.
(r) The Company and the Guarantors agree to take all reasonable action necessary
to enable Standard & Poor’s Corporation and Moody’s Investors Service, Inc. to
reaffirm their respective credit ratings on the Company’s outstanding senior
subordinated debt, including for this purpose, the issuance of the Notes.

 

22



--------------------------------------------------------------------------------



 



7. Expenses. The Company and the Guarantors jointly and severally, agree,
whether or not the transactions contemplated by this Agreement are consummated
or this Agreement is terminated, to pay all costs, expenses, fees and taxes
incident to and in connection with (a) the preparation and printing of
certificates for the Notes; (b) the preparation and printing of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including any exhibits thereto), Registration Rights Agreement and any
amendment or supplement thereto; (c) the distribution of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including any exhibits thereto), Registration Rights Agreement and any
amendment or supplement thereto, or any document incorporated by reference
therein, all as provided in this Agreement; (d) any required review by FINRA of
the terms of sale of the Notes or Guarantees (including related reasonable and
documented fees and expenses of counsel to the Initial Purchasers); (e) the
qualification of the Notes, the Guarantees, the Exchange Notes and the Exchange
Guarantees under the securities laws of the several jurisdictions as provided in
Section 6(f) and the preparation, printing and distribution of a Blue Sky
Memorandum (including related reasonable and documented fees and expenses of
counsel to the Initial Purchasers); (f) the Trustee, any agent of the Trustee,
the counsel for the Trustee in connection with the Indenture, the Notes, the
Guarantees, the Exchange Notes and the Exchange Guarantees; (g) all expenses in
connection with the approval of the Notes by DTC for “book-entry” transfer;
(h) the furnishing of such copies of the Preliminary Offering Memorandum and the
Offering Memorandum, and all amendments and supplements thereto, as may be
reasonably requested for use in connection with the Exempt Resales; and (i) all
expenses in connection with the rating of the Notes and the Exchange Notes. The
Company and the Guarantors shall not be required to pay for any of the Initial
Purchasers’ costs and expenses (other than those as described in clauses (d) and
(e) above), including, without limitation, (i) the fees and expenses of counsel
to the Initial Purchasers (other than as set forth above) and (ii) the
“roadshow” expenses of the Initial Purchasers; provided, however, if the sale of
Notes pursuant to Section 3 of this Agreement shall not be consummated because
the conditions in Section 8 (other than Section 8(k)) hereof are not satisfied,
or because this Agreement is terminated by the Representatives pursuant to
Section 11 hereof, or by reason of any failure, refusal or inability on the part
of the Company or any of the Guarantors to perform any undertaking or satisfy
any condition of this Agreement or to comply with any of the terms hereof on its
part to be performed, unless such failure, refusal or inability is due primarily
to the default or omission of any Initial Purchaser, the Company and each
Guarantor, jointly and severally shall reimburse the several Initial Purchasers
for reasonable out-of-pocket expenses, including reasonable and documented fees
and disbursements of counsel, reasonably incurred in connection with
investigating, marketing and proposing to market the Notes or in contemplation
of performing their obligations hereunder; but the Company and the Guarantors
shall not in any event be liable to any of the several Initial Purchasers for
damages on account of loss of anticipated profits from the sale by them of the
Notes.

 

23



--------------------------------------------------------------------------------



 



8. Conditions of Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
the Closing Date, of the representations and warranties of the Company and the
Guarantors contained herein, to the performance by the Company and the
Guarantors of their respective obligations hereunder, and to each of the
following additional terms and conditions:
(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package or
the Offering Memorandum or any amendment or supplement thereto contains an
untrue statement of a fact that, in the opinion of counsel to the Initial
Purchasers, is material or omits to state a fact that, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein not misleading.
(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Indenture, the Notes,
the Guarantees, the Exchange Notes, the Exchange Guarantees, the Registration
Rights Agreement and the Offering Memorandum, and all other legal matters
relating to this Agreement and the transactions contemplated hereby and thereby
shall be reasonably satisfactory in all material respects to counsel for the
Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.
(c) Irell & Manella LLP shall have furnished to the Representatives its written
opinion, as counsel to the Company, addressed to the Initial Purchasers and
dated the Closing Date, in form and substance reasonably satisfactory to the
Representatives, substantially in the form attached hereto as Exhibit B-1.
(d) Brownstein Hyatt Farber Schreck, LLP, Nevada counsel for the Company, shall
have furnished to the Representatives its written opinion, as counsel to the
Company, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Representatives, substantially in
the form attached hereto as Exhibit B-2.
(e) Baker & Daniels LLP, Indiana counsel for the Company, shall have furnished
to the Representatives its written opinion, as counsel to the Company, addressed
to the Initial Purchasers and dated the Closing Date, in form and substance
reasonably satisfactory to the Representatives, substantially in the form
attached hereto as Exhibit B-3.
(f) Stone Pigman Walther Wittmann L.L.C., Louisiana counsel for the Company,
shall have furnished to the Representatives its written opinion, as counsel to
the Company, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance reasonably satisfactory to the Representatives, substantially
in the form attached hereto as Exhibit B-4.
(g) Briol & Associates, PLLC, Minnesota counsel for the Company, shall have
furnished to the Representatives its written opinion, as counsel to the Company,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Representatives, substantially in the
form attached hereto as Exhibit B-5.

 

24



--------------------------------------------------------------------------------



 



(h) Lathrop & Gage, LLP, Missouri counsel for the Company, shall have furnished
to the Representatives its written opinion, as counsel to the Company, addressed
to the Initial Purchasers and dated the Closing Date, in form and substance
reasonably satisfactory to the Representatives, substantially in the form
attached hereto as Exhibit B-6.
(i) Sills Cummis Epstein & Gross P.C., New Jersey counsel for the Company, shall
have furnished to the Representatives its written opinion, as counsel to the
Company, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to the Representatives, substantially in
the form attached hereto as Exhibit B-7.
(j) Watkins Ludlam Winter & Stennis, P.A., Mississippi counsel for the Company,
shall have furnished to the Representatives its written opinion, as counsel to
the Company, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance reasonably satisfactory to the Representatives, substantially
in the form attached hereto as Exhibit B-8.
(k) The Representatives shall have received from Latham & Watkins LLP, counsel
for the Initial Purchasers, such opinion or opinions, dated the Closing Date,
with respect to the issuance and sale of the Notes, the Pricing Disclosure
Package and the Offering Memorandum and other related matters as the
Representatives may reasonably require, and the Company and the Guarantors shall
have furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass upon such matters.
(l) At the time of execution of this Agreement, the Representatives shall have
received from each of Deloitte & Touche LLP and Ernst & Young LLP a letter, in
form and substance satisfactory to the Representatives, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
public accountants within the meaning of the Act and are in compliance with the
applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Pricing Disclosure Package, as of a date not more than three days prior to the
date hereof), the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public
offerings, or, in the case of Ernst & Young LLP, such matters as set forth on
Exhibit C.

 

25



--------------------------------------------------------------------------------



 



(m) With respect to the letters of Deloitte & Touche LLP and Ernst & Young LLP
referred to in the preceding paragraph and delivered to the Representatives
concurrently with the execution of this Agreement (the “initial letters”), the
Company shall have furnished to the Representatives letters (the “bring-down
letters”), of each of such accountants, addressed to the Initial Purchasers and
dated the Closing Date (i) confirming that they are independent public
accountants within the meaning of the Act and are in compliance with the
applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) in the case of Deloitte &
Touche LLP stating, as of the date of its bring-down letter (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Offering Memorandum, as of a date not more than three days prior
to the date of the bring-down letter), the conclusions and findings of such firm
with respect to the financial information and other matters covered by their
initial letter, (iii) in the case of Ernst & Young LLP, stating, as of the date
of its bring-down letter (or, with respect to matters involving changes or
developments since the respective dates of which specified financial information
is given in the Pricing Disclosure Package or the Offering Memorandum, as of a
date not more than three days prior to the date of the bring-down letter), the
conclusions and findings of such firm with respect to its SAS 100 review of the
Company’s consolidated financial statements included in its Form 10-Q for the
quarter ended June 30, 2009 and filed with the Commission and other matters
ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letters.
(n) The Company shall have furnished to the Representatives a certificate, dated
the Closing Date, of the Company’s Chief Executive Officer and its Chief
Financial Officer stating, in their respective capacities as officers of the
Company and not in their respective individual capacities, that each of them
severally represents that:
(i) The representations, warranties and agreements of the Company and the
Guarantors in Section 2 are true and correct on and as of the Closing Date, and
the Company and the Guarantors have complied with all of their respective
agreements contained herein in all material respects and satisfied all the
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date;
(ii) He or she has carefully examined the Pricing Disclosure Package and the
Offering Memorandum, and, in his or her opinion, (A) the Pricing Disclosure
Package, as of the Applicable Time, and the Offering Memorandum, as of its date
and the Closing Date, did not and do not contain any untrue statement of a
material fact and did not and do not omit to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and (B) since the date of the Pricing Disclosure
Package and the Offering Memorandum no event has occurred that should have been
set forth in a supplement or amendment to the Pricing Disclosure Package or the
Offering Memorandum that has not been so set forth; and
(iii) Since the respective dates as of which information is given in the Pricing
Disclosure Package and the Offering Memorandum, there has not been any
development that resulted in a Material Adverse Effect or any development that
could reasonably be expected to result in a Material Adverse Effect, whether or
not arising in the ordinary course of business.

 

26



--------------------------------------------------------------------------------



 



(o) Except as described in the Pricing Disclosure Package, (i) neither the
Company nor any of its subsidiaries shall have sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
Pricing Disclosure Package, any change resulting in a Material Adverse Effect or
(ii) since such date there shall not have been any change in the capital stock
or long-term debt of the Company or any of its subsidiaries or any change, or
any development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company and its
subsidiaries taken as a whole, the effect of which is, in the reasonable
judgment of the Representatives so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes being delivered on the Closing Date on the terms and in the manner
contemplated in the Pricing Disclosure Package.
(p) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Company’s or any of
its Subsidiaries’ debt securities or preferred stock by Standard & Poor’s
Corporation and Moody’s Investors Service and (ii) neither Standard & Poor’s
Corporation nor Moody’s Investors Service shall have publicly announced that it
has under surveillance or review, with possible negative implications, its
rating of any of the Company’s or any of its Subsidiaries’ debt securities or
preferred stock.
(q) [Intentionally omitted.]
(r) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities, (iii) the
United States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States if the effect of
such engagement in hostilities, escalation or declaration of war would, in your
reasonable judgment, make it impracticable or inadvisable to market the Notes or
to enforce contracts for the sale of the Notes or (iv) there shall have occurred
a change in financial markets or any calamity or crisis inside or outside the
United States or such a material adverse change in general economic, political
or financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), as to make it in each
such case, in the reasonable judgment of the Representatives, impracticable or
inadvisable to market the Notes or to enforce contracts for the sale of the
Notes.
(s) The DTC shall have accepted the Notes for clearance.

 

27



--------------------------------------------------------------------------------



 



(t) The Representatives shall have received the Bank Consent from the
Administrative Agent under the Bank Credit Facility.
(u) The Company and the Guarantors shall have executed and delivered the
Registration Rights Agreement, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company and the Guarantors.
(v) The Company, the Guarantors and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.
(w) The Company and the Guarantors shall have furnished the Representatives and
counsel to the Initial Purchasers with such other certificates, opinions or
other documents as they may have reasonably requested.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in all material respects reasonably satisfactory to counsel for
the Initial Purchasers.
9. Indemnification and Contribution.
(a) Each of the Company and the Guarantors, jointly and severally, shall
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act, from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof (including, but not limited to, any loss, claim, damage, liability or
action relating to purchases and sales of Notes and Guarantees), to which that
Initial Purchaser, affiliate, director, officer, employee or controlling person
may become subject, under the Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in any
Free Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto, (B) in any Blue Sky application or other document prepared or executed
by the Company or any Guarantor (or based upon any written information furnished
by the Company or any Guarantor) specifically for the purpose of qualifying any
or all of the Notes under the securities laws of any state or other jurisdiction
(any such application, document or information being hereinafter called a “Blue
Sky Application”) or (C) in any materials or information provided to investors
by, or with the approval of, the Company in connection with the marketing of the
offering of the Notes (“Marketing Materials”), including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), (ii) the omission or alleged omission to state in any Free
Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto or in any Blue Sky Application or in any Marketing Materials, any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading or (iii) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the Notes, the Guarantees or the
offering contemplated hereby, and which is included as part of or referred to in
any loss, claim, damage, liability or action arising out of or based upon
matters covered by clause (i) or (ii) above

 

28



--------------------------------------------------------------------------------



 



(provided that the Company and the Guarantors shall not be liable under this
clause (iii) to the extent that it is determined in a final judgment by a court
of competent jurisdiction that such loss, claim, damage, liability or action
resulted directly from any such acts or failures to act undertaken or omitted to
be taken by such Initial Purchaser through its gross negligence or willful
misconduct), and shall reimburse each Initial Purchaser and each such director,
officer, employee or controlling person promptly upon demand for any legal or
other out-of-pocket expenses reasonably incurred by that Initial Purchaser,
director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any such amendment or
supplement thereto or in any Blue Sky Application or any Marketing Materials, in
reliance upon and in conformity with written information furnished to the
Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 9(e). The foregoing indemnity agreement is in
addition to any liability which the Company or the Guarantors may otherwise have
to any Initial Purchaser or to any affiliate, director, officer, employee or
controlling person of that Initial Purchaser.
(b) Each Initial Purchaser, severally and not jointly, shall indemnify and hold
harmless the Company, each of the Guarantors and their respective directors,
officers and employees, and each person, if any, who controls the Company or the
Guarantors, as the case may be, within the meaning of Section 15 of the Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof, to which the Company, the Guarantors or any such
director, officer, employee or controlling person may become subject, under the
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in any Free Writing Offering Document,
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto or in any Blue Sky
Application or any Marketing Materials, or (ii) the omission or alleged omission
to state in any Free Writing Offering Document, Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto or in any Blue Sky Application or any Marketing Materials,
any material fact necessary to make the statements therein not misleading, but
in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company through the
Representatives by or on behalf of that Initial Purchaser specifically for
inclusion therein, which information is limited to the information set forth in
Section 9(e). The foregoing indemnity agreement is in addition to any liability
that any Initial Purchaser may otherwise have to the Company, any Guarantor and
any such director, officer, employee or controlling person.

 

29



--------------------------------------------------------------------------------



 



(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 9, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 9 except to the extent the party to whom notice was
not given was unaware of the proceeding to which such notice would have related
and has been materially prejudiced by such failure (through the forfeiture of
substantive rights or defenses or a material diminution thereof) and, provided,
further, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to an indemnified party otherwise than
under this Section 9. If any such claim or action shall be brought against an
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party and shall pay as incurred the reasonable fees and
disbursements of such counsel related to such proceeding. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that an
indemnified party shall have the right to employ counsel to represent jointly
the indemnified parties and their respective directors, officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the indemnified parties against the
indemnifying party under this Section 9 if (i) the indemnified party and the
indemnifying party shall have so mutually agreed; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified parties and their respective
directors, officers, employees and controlling persons shall have reasonably
concluded that there may be legal defenses available to them that are different
from or in addition to those available to the indemnifying party; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying parties or their respective directors, officers, employees
or controlling persons, on the one hand, and the indemnified party on the other
hand, and representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the Company and the Guarantors. Any such separate firm for any Initial
Purchaser, its affiliates, directors, officers, employees and any control
persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities Inc. and any such separate firm for the Company, the Guarantors,
their respective directors and officers, employees and any control persons of
the Company and the Guarantors shall be designated in writing by the Company. No
indemnifying party shall (A) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit

 

30



--------------------------------------------------------------------------------



 



or proceeding and does not include any findings of fact or admissions of fault
or culpability as to the indemnified party, or (B) be liable for any settlement
of any such action effected without its written consent (which consent shall not
be unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
In the event that it is finally judicially determined that any indemnified party
was not entitled to receive payments for legal and other expenses pursuant to
this Section 9, the indemnified party will promptly return all sums that that
had been advanced pursuant hereto.
(d) If the indemnification provided for in this Section 9 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 9(a) or 9(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
from the offering of the Notes and Guarantees or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, as set
forth on the cover page of the Offering Memorandum, on the one hand, and the
total discounts and commissions received by the Initial Purchasers with respect
to the Notes purchased under this Agreement, as set forth on the cover page of
the Offering Memorandum, on the other hand. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, the Guarantors or the Initial
Purchasers, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
For purposes of the preceding two sentences, the net proceeds deemed to be
received by the Company shall be deemed to be also for the benefit of the
Guarantors, and information supplied by the Company shall also be deemed to have
been supplied by the Guarantors. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contributions
pursuant to this Section 9(d) were to be determined by pro rata allocation (even
if the Initial Purchasers were treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage

 

31



--------------------------------------------------------------------------------



 



or liability, or action in respect thereof, referred to above in this Section
9(d) shall be deemed to include, for purposes of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 9(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total discounts and
commissions received by such Initial Purchaser with respect to the offering of
the Notes exceeds the amount of any damages that such Initial Purchaser has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute as provided
in this Section 9(d) are several in proportion to their respective purchase
obligations and not joint.
(e) The Initial Purchasers severally confirm and the Company and the Guarantors
acknowledge and agree that the statements regarding delivery of Notes by the
Initial Purchasers set forth on the cover page of, and the paragraphs relating
to stabilization by the Initial Purchasers appearing under the caption “Plan of
Distribution” in, the Offering Memorandum are correct and constitute the only
information concerning such Initial Purchasers furnished in writing to the
Company or any Guarantor by or on behalf of the Initial Purchasers specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum or in any amendment or supplement thereto.
10. Defaulting Initial Purchaser. If, on the Closing Date, any Initial Purchaser
defaults in the performance of its obligations under this Agreement, the
remaining non-defaulting Initial Purchasers shall be obligated to purchase the
Notes that the defaulting Initial Purchaser agreed but failed to purchase on the
Closing Date in the respective proportions which the principal amount of the
Notes set forth opposite the name of each remaining non-defaulting Initial
Purchaser in Schedule 1 hereto bears to the total principal amount of the Notes
set forth opposite the names of all the remaining non-defaulting Initial
Purchasers in Schedule 1 hereto; provided, however, that the remaining
non-defaulting Initial Purchasers shall not be obligated to purchase any of the
Notes on the Closing Date if the total principal amount of the Notes that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on such date exceeds 10.0% of the total principal amount of the Notes to be
purchased on the Closing Date, and any remaining non-defaulting Initial
Purchaser shall not be obligated to purchase more than 110% of the principal
amount of the Notes that it agreed to purchase on the Closing Date pursuant to
the terms of Section 3. If the foregoing maximums are exceeded, the remaining
non-defaulting Initial Purchasers, or those other initial purchasers
satisfactory to the Representatives who so agree, shall have the right, but
shall not be obligated, to purchase, in such proportion as may be agreed upon
among them, all the Notes to be purchased on the Closing Date. If the remaining
Initial Purchasers or other initial purchasers satisfactory to the
Representatives do not elect to purchase the Notes that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase on the Closing
Date, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser, the Company or the Guarantors, except that the
Company and Guarantors will continue to be liable for the payment of expenses to
the extent set forth in Section 7. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
requires otherwise, any party not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Notes that a defaulting Initial Purchaser agreed but
failed to purchase.

 

32



--------------------------------------------------------------------------------



 



Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or Guarantors for damages caused by its
default. If other Initial Purchasers are obligated or agree to purchase the
Notes of a defaulting or withdrawing Initial Purchaser, either the
Representatives or the Company may postpone the Closing Date for up to seven
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Offering Memorandum or in any other document or
arrangement.
11. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Representatives, by notice given to and received by the
Company, prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 8(o), 8(p) or 8(r) shall have occurred
or if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.
12. Research Analyst Independence. The Company and the Guarantors acknowledge
that the Initial Purchasers’ research analysts and research departments are
required to be independent from their respective investment banking divisions
and are subject to certain regulations and internal policies, and that such
Initial Purchasers’ research analysts may hold views and make statements or
investment recommendations and/or publish research reports with respect to the
Company, the Guarantors and/or the offering that differ from the views of their
respective investment banking divisions. The Company and the Guarantors hereby
waive and release, to the fullest extent permitted by law, any claims that the
Company or any of the Guarantors may have against the Initial Purchasers with
respect to any conflict of interest that may arise from the fact that the views
expressed by their independent research analysts and research departments may be
different from or inconsistent with the views or advice communicated to the
Company or the Guarantors by such Initial Purchasers’ investment banking
divisions. The Company and the Guarantors acknowledge that each of the Initial
Purchasers is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.
13. No Fiduciary Duty. The Company and the Guarantors acknowledge and agree that
in connection with this offering, sale of the Notes or any other services the
Initial Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company, the
Guarantors and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (ii) the Initial Purchasers are not acting as advisors,
expert or otherwise, to the Company or the Guarantors, including, without
limitation, with respect to the determination of the public offering price of
the Notes, and such relationship between the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Initial Purchasers may have to the Company or the Guarantors shall be
limited to those duties and obligations specifically stated herein; and (iv) the
Initial Purchasers and their respective affiliates may have interests that
differ from those of the Company and the Guarantors. The Company and the
Guarantors hereby waive any claims that the Company or the Guarantors may have
against the Initial Purchasers with respect to any breach of fiduciary duty in
connection with this offering.

 

33



--------------------------------------------------------------------------------



 



14. Notices, Etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:
(a) if to the Initial Purchasers, shall be delivered or sent by mail or
facsimile transmission to: J.P. Morgan Securities Inc., 270 Park Avenue, New
York, New York 10017, Attention: Ken Lang, Fax: (212) 270-1063, or if in
connection with Section 9 of this Agreement, Director of Litigation, Office of
General Counsel, J.P. Morgan Securities Inc., in each case with a copy to
Initial Purchasers’ counsel at Latham & Watkins LLP, 355 South Grand Ave., Los
Angeles, California 90071, Attention: Julian T. H. Kleindorfer, Esq., and
Cynthia A. Rotell, Esq. Fax: (213) 891-8763; and
(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to Pinnacle Entertainment, Inc., 3800 Howard Hughes Parkway, Las
Vegas, NV 89169, Attention: John A. Godfrey, Esq., Fax: (702) 784-7748, with a
copy to the Company’s counsel at Irell & Manella LLP, 1800 Avenue of the Stars,
Suite 900, Los Angeles, CA 90067-4276, Attention: Kevin McGeehan, Esq. and Ashok
W. Mukhey, Esq., Fax: (310) 203-7199.
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by J.P. Morgan Securities Inc. on behalf of the Representatives.
15. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
(A) the representations, warranties, indemnities and agreements of the Company
and the Guarantors contained in this Agreement shall also be deemed to be for
the benefit of the directors, officers and employees of the Initial Purchasers
and each person or persons, if any, who control any Initial Purchaser within the
meaning of Section 15 of the Act and (B) the indemnity agreement of the Initial
Purchasers contained in Section 9(b) of this Agreement shall be deemed to be for
the benefit of the affiliates, directors of the Company, the Guarantors and any
person controlling the Company or the Guarantors within the meaning of
Section 15 of the Act. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 15, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

 

34



--------------------------------------------------------------------------------



 



16. Survival. The respective indemnities, representations, warranties and
agreements of the Company, the Guarantors and the Initial Purchasers contained
in this Agreement or made by or on behalf of them, respectively, pursuant to
this Agreement or any certificate delivered pursuant hereto, shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.
17. Definition of the Terms “Business Day” and “Subsidiary”. For purposes of
this Agreement, (a) “business day” means each Monday, Tuesday, Wednesday,
Thursday or Friday that is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close and (b)
“subsidiary” has the meaning set forth in Rule 405.
18. Partial Enforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is, for any reason, determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable and to effect the original intent of the parties hereto.
19. Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
20. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.
21. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.
[Signature Pages Follow]

 

35



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth the agreement among the Company, the
Guarantors and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

                              Very truly yours,    
 
                            PINNACLE ENTERTAINMENT, INC.    
 
                            By:   /s/ Stephen H. Capp                          
Name:   Stephen H. Capp             Title:   Executive Vice President and      
          Chief Financial Officer    
 
                            ACE GAMING, LLC    
 
                            By:   PNK Development 13, LLC, its Sole Member    
 
                                By:   Biloxi Casino Corp., its Sole Member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Chief Financial Officer and Treasurer    
 
                            AREH MLK LLC    
 
                            By:   Biloxi Casino Corp., its Sole Member    
 
                                By:   /s/ Stephen H. Capp                      
            Name:   Stephen H. Capp                 Title:   Chief Financial
Officer and Treasurer    

 

36



--------------------------------------------------------------------------------



 



                          AREP BOARDWALK PROPERTIES LLC    
 
                        By:   Biloxi Casino Corp., its Sole Member    
 
                            By:   /s/ Stephen H. Capp                      
 
          Name:   Stephen H. Capp    
 
          Title:   Chief Financial Officer and    
 
              Treasurer    
 
                        BELTERRA RESORT INDIANA, LLC    
 
                        By:   Pinnacle Entertainment, Inc.,             its Sole
Member    
 
                            By:   /s/ Stephen H. Capp                      
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and    
 
              Chief Financial Officer    
 
                        BILOXI CASINO CORP.    
 
                        By:   /s/ Stephen H. Capp                          
Name:   Stephen H. Capp             Title:   Chief Financial Officer and
Treasurer    
 
                        BOOMTOWN, LLC    
 
                        By:   Pinnacle Entertainment, Inc.,             its Sole
Member    
 
                            By:   /s/ Stephen H. Capp                      
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and    
 
              Chief Financial Officer    

 

37



--------------------------------------------------------------------------------



 



                              CASINO MAGIC CORP.    
 
                            By:   /s/ Stephen H. Capp                          
Name:   Stephen H. Capp             Title:   Chief Financial Officer    
 
                            CASINO ONE CORPORATION    
 
                            By:   /s/ Stephen H. Capp                          
Name:   Stephen H. Capp             Title:   Treasurer    
 
                            LOUISIANA-I GAMING, A LOUISIANA         PARTNERSHIP
IN COMMENDAM    
 
                            By:   Boomtown, LLC, its General Partner    
 
                                By:   Pinnacle Entertainment, Inc.,            
    its Sole Member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and    
 
                  Chief Financial Officer    
 
                            MITRE ASSOCIATES LLC    
 
                            By:   PNK Development 13, LLC, its Sole Member    
 
                                By:   Biloxi Casino Corp., its Sole Member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Chief Financial Officer and Treasurer    

 

38



--------------------------------------------------------------------------------



 



                              OGLE HAUS, LLC    
 
                            By:   Belterra Resort Indiana, LLC,             its
Sole Member and Manager    
 
                                By:   Pinnacle Entertainment, Inc.,            
    its Sole Member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and    
 
                  Chief Financial Officer    
 
                            PNK (BATON ROUGE) PARTNERSHIP    
 
                            By:   PNK Development 8, LLC,             its
Managing Partner    
 
                                By:   Pinnacle Entertainment, Inc.,            
    its Sole Member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and    
 
                  Chief Financial Officer    
 
                            PNK (BOSSIER CITY), INC.    
 
                            By:   /s/ Stephen H. Capp                          
Name:   Stephen H. Capp             Title:   Treasurer    
 
                            PNK (CHILE 1), LLC    
 
                            By:   Pinnacle Entertainment, Inc.,             its
Sole Member    
 
                                By:   /s/ Stephen H. Capp                      
            Name:   Stephen H. Capp                 Title:   Executive Vice
President and                     Chief Financial Officer    

 

39



--------------------------------------------------------------------------------



 



                          PNK (CHILE 2), LLC
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                        
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and    
 
              Chief Financial Officer    
 
                        PNK DEVELOPMENT 7, LLC
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                    
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and    
 
              Chief Financial Officer    
 
                        PNK DEVELOPMENT 8, LLC
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                    
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK DEVELOPMENT 9, LLC
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                    
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    

 

40



--------------------------------------------------------------------------------



 



                          PNK DEVELOPMENT 13, LLC
 
                        By:   Biloxi Casino Corp.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                    
 
          Name:   Stephen H. Capp    
 
          Title:   Chief Financial Officer and Treasurer    
 
                        PNK (ES), LLC
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                    
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and    
 
              Chief Financial Officer    
 
                        PNK (LAKE CHARLES), L.L.C.
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member and Manager
 
                            By:   /s/ Stephen H. Capp                    
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and    
 
              Chief Financial Officer    
 
                        PNK (RENO), LLC
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                    
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and    
 
              Chief Financial Officer    

 

41



--------------------------------------------------------------------------------



 



                          PNK (SCB), L.L.C.    
 
                        By:   PNK Development 7, LLC,
its Sole Member
 
                            By:   Pinnacle Entertainment, Inc.,
its Sole Member    
 
                            By:   /s/ Stephen H. Capp                      
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK (ST. LOUIS RE), LLC    
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                      
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PNK (STLH), LLC    
 
                        By:   Pinnacle Entertainment, Inc.,
its Sole Member
 
                            By:   /s/ Stephen H. Capp                      
 
          Name:   Stephen H. Capp    
 
          Title:   Executive Vice President and
Chief Financial Officer    
 
                        PRESIDENT RIVERBOAT CASINO-MISSOURI, INC.    
 
                        By:   /s/ Stephen H. Capp                       Name:  
Stephen H. Capp             Title:   Chief Financial Officer and Treasurer    

 

42



--------------------------------------------------------------------------------



 



                          PSW PROPERTIES LLC    
 
                        By:   Biloxi Casino Corp., its Sole Member
 
                            By:   /s/ Stephen H. Capp                      
 
          Name:   Stephen H. Capp    
 
          Title:   Chief Financial Officer and Treasurer    
 
                        ST. LOUIS CASINO CORP.    
 
                        By:   /s/ Stephen H. Capp                       Name:  
Stephen H. Capp             Title:   Chief Financial Officer    
 
                        YANKTON INVESTMENTS, LLC    
 
                            By:   /s/ John A. Godfrey                      
 
          Name:   John A. Godfrey    
 
          Title:   Manager    

 

43



--------------------------------------------------------------------------------



 



Accepted:
J.P. Morgan Securities Inc.
Banc of America Securities LLC
Barclays Capital Inc.
Deutsche Bank Securities Inc.
As Representatives of the several
Initial Purchasers named in Schedule 1 attached hereto
By J.P. Morgan Inc.

         
By:
  /s/ Jack D. Smith    
 
       
 
  Authorized Representative    

 

44



--------------------------------------------------------------------------------



 



SCHEDULE 1

              Principal Amount   Initial Purchasers   of Notes  
 
       
J.P. Morgan Securities Inc.
  $ 112,500,000  
Banc of America Securities LLC.
  $ 112,500,000  
Deutsche Bank Securities Inc.
  $ 67,500,000  
Barclays Capital Inc.
  $ 67,500,000  
Goldman, Sachs & Co.
  $ 27,000,000  
UBS Investment Bank
  $ 27,000,000  
CALYON
  $ 18,000,000  
Capital One Southcoast
  $ 11,250,000  
Moelis & Company
  $ 6,750,000  
 
       
Total
  $ 450,000,000  

 

Schedule 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
Subsidiaries
* denotes a subsidiary as described in Section 2(k) of this Agreement.
± denotes an unrestricted subsidiary under the Indenture.
*ACE Gaming, LLC
*AREH MLK LLC
*AREP Boardwalk Properties LLC
*Belterra Resort Indiana, LLC
*Biloxi Casino Corp.
*Boomtown, LLC
Brighton Park Maintenance Corp.
±Casino Magic Buenos Aires, SA
*Casino Magic Corp.
±Casino Magic (Europe), BV
±Casino Magic Hellas Management Services, SA
Casino Magic Management Services Corp.
*Casino Magic Neuquen, SA
*Casino One Corporation
Double Bogey, LLC
±Landing Condominium, LLC
*Louisiana-I Gaming, a Louisiana Partnership in Commendam
*Mitre Associates LLC
*OGLE HAUS, LLC

 

Schedule 2-1



--------------------------------------------------------------------------------



 



Pinnacle Design & Construction, LLC
*PNK (Baton Rouge) Partnership
*PNK (BOSSIER CITY), Inc.
*PNK (CHILE 1), LLC
*PNK (CHILE 2), LLC
PNK Development 1, Inc.
PNK Development 2, Inc.
PNK Development 3, Inc.
PNK Development 4, Inc.
PNK Development 5, Inc.
PNK Development 6, Inc.
*PNK Development 7, LLC
*PNK Development 8, LLC
*PNK Development 9, LLC
±PNK Development 10, LLC
±PNK Development 11, LLC
PNK Development 12, LLC
*PNK Development 13, LLC
PNK Development 14, LLC
PNK Development 15, LLC
PNK Development 16, LLC
±PNK Development 17, LLC
PNK Development 18, LLC
PNK Development 19, LLC
PNK Development 20, LLC

 

Schedule 3-2



--------------------------------------------------------------------------------



 



PNK Development 21, LLC
PNK Development 22, LLC
PNK Development 23, LLC
PNK Development 24, LLC
PNK Development 25, LLC
PNK Development 26, LLC
PNK Development 27, LLC
*PNK (ES), LLC
PNK (EXUMA), LIMITED
±PNK (Kansas), LLC
*PNK (LAKE CHARLES), L.L.C.
*PNK (Reno), LLC
*PNK (SCB), L.L.C.
*PNK (STLH), LLC
*PNK (ST. LOUIS RE), LLC
±Port St. Louis Condominium, LLC
*President Riverboat Casino-Missouri, Inc.
*PSW Properties LLC
Realty Investment Group, Inc.
*St. Louis Casino Corp.
*Yankton Investments, LLC

 

Schedule 3-3



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORM OF TERM SHEET
(PINNACLE LOGO) [c88573c8857300.gif]
Pricing Supplement dated July 27, 2009 to Preliminary Offering Memorandum dated
July 27, 2009 of Pinnacle Entertainment, Inc.
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.
The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.
The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction and are being offered only to
(1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

                 
Issuer:
      Pinnacle Entertainment, Inc.    
Security Description:
      Senior Notes    
Distribution:
      144A/RegS w/ Registration Rights    
Face:
      $450,000,000      
Gross Proceeds:
      $443,686,500      
Coupon:
      8.625%     
Maturity:
      August 1, 2017    
Offering Price:
      98.597%     
Yield to Maturity:
      8.875%     
Spread to Treasury:
      +536 basis points    
Benchmark:
      UST 4.75% due 8/15/2017    
Ratings:
      B2/BB-    
Interest Pay Dates:
      August 1 and February 1    
Beginning:
      February 1, 2010    
Equity Clawback:
      Up to 35% at 108.625%    
Until:
Optional Redemption:
      August 1, 2012
Makewhole call @ T+50bps prior to August 1, 2013, then:    
 
               
 
      On or after:   Price:

 

Schedule 3-1



--------------------------------------------------------------------------------



 



                 
 
      August 1, 2013     104.313 %
 
      August 1, 2014     102.156 %
 
      August 1, 2015 and thereafter     100.000 %
Change of control:
      Put @ 101% of principal plus accrued interest        
Trade Date:
      July 27, 2009        
Settlement Date:
  (T+10)   August 10, 2009        
CUSIP:
      144A: 723456AH2        
ISIN:
      Reg S: U72281AC9
USU72281AC99        
Denominations:
      2,000x1,000        
Bookrunners:
      J.P. Morgan     25.00 %
 
      BofA Merrill Lynch     25.00 %
 
      Barclays Capital     15.00 %
 
      Deutsche Bank Securities     15.00 %
Senior Co-Managers:
      Goldman, Sachs & Co.     6.00 %
 
      UBS Investment Bank     6.00 %
Co-Managers:
      CALYON     4.00 %
 
      Capital One Southcoast     2.50 %
 
      Moelis & Company     1.50 %
Use of Proceeds:
      The Company intends to use the net proceeds of this offering to refinance
its existing indebtedness by purchasing all of its outstanding 8.75% senior
subordinated notes due 2013, pursuant to a tender offer or redemption. As of the
date of this offering, the Company had $135 million in aggregate principal
amount of its 8.75% notes outstanding. The Company expects to use a portion of
the net proceeds from this offering to repay approximately $206 million in
revolving credit borrowings under its credit facility. The Company also intends
to use a portion of the net proceeds of this offering to purchase $75 million
aggregate principal amount of its 8.25% senior subordinated notes due 2012,
pursuant to a tender offer or redemption. The Company expects to use the
remaining net proceeds from the offering for general corporate purposes,
including funding its development projects.        

 

Schedule 3-2



--------------------------------------------------------------------------------



 



         
Permitted Restricted
Payment:
      The Company’s proposed tender offer for and repurchase, and any redemption
of, the 8.25% senior subordinated notes due 2012 as described in “Use of
Proceeds” above shall be deemed to be permitted pursuant to clause (3) of the
second paragraph of the “Restricted payments” covenant in the “Description of
notes” in the Offering Memorandum for the Senior Notes.
 
       
Pro forma ratio of earnings to fixed charges*:
      Three months ended March 31, 2009... .75x
 
       
 
      Year ended December 31, 2008... —
 
       
 
      * Gives effect to the issuance and sale of the notes offered herein, the
repurchase or redemption of $135 million aggregate principal amount of the
Company’s 8.75% senior subordinated notes due 2013, the $206 million pay down of
the Company’s existing revolving credit facility and the repurchase or
redemption of $75 million aggregate principal amount of the Company’s
outstanding 8.25% senior subordinated notes due 2012, as if it had occurred on
January 1, 2009 or January 1, 2008, as applicable. Earnings were insufficient to
cover pro forma fixed charges by approximately $467 million for the year ended
December 31, 2008.

Capitalization as of March 31, 2009 (after giving effect to the offering and the
anticipated use of the proceeds)*

                      As of March 31, 2009       Actual     As adjusted  
Cash, cash equivalents and restricted cash
  $ 140,106     $ 187,043  
Long-term debt, including current portion:
               
Amended credit facility
  $ 165,000       —  
Senior unsecured notes offered hereby
    —       443,687  
7.50% senior subordinated notes due 2015
    380,334       380,334  
8.25% senior subordinated notes due 2012
    276,596       201,161  
8.75% senior subordinated notes due 2013
    133,785       —  
Other debt
    917       917  
Total long-term debt
  $ 956,632     $ 1,026,098  
 
               
Stockholders’ equity:
               
Preferred Stock ($1.00 par value, 250,000 shares authorized; no shares issued
and outstanding)
    —       —  
Common Stock ($0.10 par value, 100,000,000 shares authorized; 60,063,181 shares
outstanding (net of treasury shares))
    6,207       6,207  
Capital in excess of par value
    1,002,186       1,002,186  
Retained earnings
    (229,147 )     (235,182 )
Treasury stock
    (20,090 )     (20,090 )
Accumulated other comprehensive loss
    (12,089 )     (12,089 )
Total stockholders’ equity
    747,067       741,032  
Total capitalization
  $ 1,703,699     $ 1,767,130  

The table above gives effect to the pay down of an additional $41 million of
borrowings under the Company’s revolving credit facility between March 31, 2009
and July 21, 2009. Such $41 million of additional borrowing is reflected as
additional cash, cash equivalents and restricted cash.

 

Schedule 3-3



--------------------------------------------------------------------------------



 



Schedule 4
FREE WRITING OFFERING DOCUMENTS

•  
Final Term Sheet, dated July 27, 2009, relating to the Notes and substantially
in the form of Schedule 3 hereto;

•  
Any “electronic road shows” and each document provided as an amendment or
supplement to the Preliminary Offering Memorandum

 

Schedule 4-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Form of Opinion of Irell & Manella LLP, Counsel for the Company
1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware with full corporate power and
authority to own its properties and to conduct its business as described in the
Pricing Disclosure Package and the Offering Memorandum. The Company is duly
qualified and in good standing as a foreign corporation in each jurisdiction
listed opposite the Company’s name on Schedule A to this opinion.
2. Each Delaware Guarantor is an entity duly formed, validly existing and in
good standing under the laws of the State of Delaware with full limited
liability company power and authority to own its properties and conduct its
business as described in the Pricing Disclosure Package and the Offering
Memorandum. Each Guarantor is duly qualified and in good standing as a foreign
corporation or limited liability company, as applicable, in each jurisdiction
listed opposite such Guarantor’s name on Schedule A to this opinion.
3. The Company has the full corporate power and authority to execute and deliver
the Purchase Agreement, the Registration Rights Agreement, the Indenture, the
Notes and the Exchange Notes and to perform its obligations thereunder,
including, without limitation, the full corporate power and authority to issue,
sell and deliver the Notes and the Exchange Notes, as contemplated by the
Purchase Agreement.
4. Each Delaware Guarantor has the full limited liability company power and
authority to execute and deliver the Purchase Agreement, the Registration Rights
Agreement, the Indenture, their respective Guarantees and their respective
Exchange Guarantees and to perform their obligations thereunder.
5. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Delaware Guarantor.
6. The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each Delaware Guarantor and constitutes the legally
valid and binding obligation of the Company and each of the Guarantors,
enforceable against each of them in accordance with its terms.
7. The Indenture has been duly authorized, executed and delivered by the Company
and each Delaware Guarantor and constitutes the legally valid and binding
obligation of the Company and each of the Guarantors, enforceable against each
of them in accordance with its terms.
8. The Notes have been duly authorized for issuance and sale to the Initial
Purchasers by the Company and duly executed by the Company and, when issued and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for by the Initial Purchasers in accordance with the terms of the Purchase
Agreement, the Notes will be the valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, and
will be entitled to the benefits of the Indenture.

 

Exhibit B-1-1



--------------------------------------------------------------------------------



 



9. The Exchange Notes have been duly authorized for issuance in the Exchange
Offer, and when duly executed and delivered by the Company and, when issued and
authenticated in accordance with the terms of the Indenture and the Registration
Rights Agreement, the Exchange Notes will be the valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their terms, and will be entitled to the benefits of the Indenture.
10. The Guarantees of each Delaware Guarantor have been duly authorized and
executed by each Delaware Guarantor. The Guarantees, when delivered in
accordance with the terms of the Indenture, will, upon the due execution,
issuance and authentication of the Notes in accordance with the terms of the
Indenture and the delivery to and payment therefor by the Initial Purchasers in
accordance with the terms of the Purchase Agreement, and receipt of the agreed
consideration by each of the Guarantors, be the valid and legally binding
obligations of each of the Guarantors, enforceable against each of them in
accordance with their terms. The Exchange Guarantees of each Delaware Guarantor
have been duly authorized for issuance in the Exchange Offer by each Delaware
Guarantor. The Exchange Guarantees, when duly executed and delivered by each
Guarantor in accordance with the terms of the Indenture and the Registration
Rights Agreement, will, upon the due execution, issuance and authentication of
the Exchange Notes in accordance with the terms of the Indenture and the
delivery to and payment therefor by the holders thereof in accordance with the
terms of the Indenture and Registration Rights Agreement, and receipt of the
agreed consideration by each of the Guarantors, be the legally valid and binding
obligations of each of the Guarantors, enforceable against each of them in
accordance with their terms.
11. The execution and delivery of the Transaction Documents by the Company and
the Guarantors, the performance by the Company and the Guarantors of their
respective obligations thereunder, the consummation by the Company and the
Guarantors of the transactions contemplated by the Transaction Documents
(including the issuance of the Notes and the consummation of the Tender Offer)
and the use of the proceeds therefrom in the manner set forth under the caption
“Use of Proceeds” in the Pricing Disclosure Package and the Offering Memorandum,
do not and will not (A) result in a breach of any of the terms and provisions
of, or constitute a default (or an event which with notice or lapse of time, or
both, would constitute a default) under, or result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
the Guarantors pursuant to any agreement or instrument listed on Schedule B to
this opinion (we, with your permission, have relied upon certificates of
officers of the Company as to financial calculations relevant to this opinion),
(B) violate any provision of the certificate or articles of incorporation or
operating agreement or bylaws or other organizational documents of the Company
or any Delaware Guarantor, or (C) violate any federal, Delaware or New York law,
statute, rule or regulation customarily applicable to offerings of this type or,
to our knowledge, any judgment, order, writ or decree of any government
instrumentality or court applicable to or having jurisdiction over the Company,
any Guarantor or any of their respective assets or properties (assuming for
purposes of this paragraph, compliance with all applicable state securities or
blue sky laws, as to which we express no opinion, and, in the case of the
Registration Rights Agreement, the Act, the Exchange Act and the 1939 Act)
except for, with respect to the foregoing clauses (A) and (C), such violations,
breaches, defaults, liens, charges and encumbrances that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Exhibit B-1-2



--------------------------------------------------------------------------------



 



12. No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with any court or any judicial,
regulatory or other legal or governmental authority or agency of the United
States, New York or Delaware (that is customarily applicable to offerings of
this type), is required for the Company’s or each Guarantor’s execution,
delivery and performance of the Transaction Documents on or before the Closing
Date or the issuance of the Notes and the Guarantees, except for (1) such as may
be required under state securities or blue sky laws in connection with the
purchase and distribution of the Notes by the Initial Purchasers (as to which we
express no opinion), (2) such as will be required under the Act in connection
with the issuance of the Exchange Notes and the Exchange Guarantees and
(3) qualification of the Indenture under the 1939 Act, in connection with the
issuance of the Exchange Notes and the Exchange Guarantees.
13. The reports filed under the Exchange Act and incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum or any amendment
thereof or supplement thereto (other than the financial statements and notes
thereto, related schedules and other financial data included or incorporated by
reference therein, as to which no opinion is rendered), and in the case of any
such incorporated report that was subsequently amended, such report as amended
by the subsequently filed amendment, when they were filed with the Commission,
complied on their face as to form in all material respects with the Exchange Act
and the applicable rules and regulations thereunder.
14. The statements under the captions “Description of Other Indebtedness”,
“Description of Notes” and “Summary of Material United States Federal Income Tax
Considerations” in the Pricing Disclosure Package and the Offering Memorandum,
insofar as they purport to describe or summarize certain provisions of the
agreements, statutes, regulations, legal matters or securities referred to
therein, are accurate descriptions or summaries in all material respects.
15. The Company and each of the Guarantors are not and, after giving effect to
the offering and sale of the Notes and the application of the proceeds thereof
as described in the Pricing Disclosure Package and the Offering Memorandum, will
not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
16. Assuming the proceeds of the sale of the Notes are used for the purposes set
forth in the Pricing Disclosure Package and the Offering Memorandum, such use of
proceeds will not violate the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
17. The Indenture complies as to form in all material respects with the
requirements of the 1939 Act, and the rules and regulations of the Commission
applicable to an indenture which is qualified thereunder. It is not necessary in
connection with the offer, sale and delivery of the Notes to the Initial
Purchasers in the manner contemplated by the Purchase Agreement or in connection
with the Exempt Resales to qualify the Indenture under the 1939 Act.
18. No registration under the Act of either the Notes or the Guarantees is
required for the sale of the Notes and the Guarantees to the Initial Purchasers
as contemplated by the Purchase Agreement or for the Exempt Resales.

 

Exhibit B-1-3



--------------------------------------------------------------------------------



 



19. To our knowledge, there are no pending actions, suits or proceedings before
any governmental agency or body or any court against or affecting the Company or
any of the Guarantors or any of their respective properties that would be
required to be disclosed in the Pricing Disclosure Package or the Offering
Memorandum pursuant to Item 103 of Regulation S-K of the rules and regulations
issued under the Act had the Offering Memorandum been a registration statement
under the Act, that are not so disclosed. To our knowledge, other than as set
forth in the Pricing Disclosure Package and the Offering Memorandum, there are
no legal or governmental proceedings pending to which the Company or the
Guarantors is a party or of which any property of the Company or any Guarantor
is the subject which are likely to have, individually or in the aggregate, a
Material Adverse Effect; and, other than as set forth in the Pricing Disclosure
Package and the Offering Memorandum, to our knowledge, no such proceedings have
been overtly threatened in writing by governmental authorities or by others.
20. The Notes, the Guarantees, the Indenture and the Registration Rights
Agreement conform in all material respects to the description thereof contained
in the Pricing Disclosure Package and the Offering Memorandum.
21. To our knowledge, other than the Registration Rights Agreement, there are no
contracts, agreements or understandings between the Company or any of its
Subsidiaries and any person granting such person the right to require the
Company or any of its Subsidiaries to file a registration statement under the
Act with respect to any securities of the Company as a result of the sale of the
Notes pursuant to the Purchase Agreement or to require the Company or any of its
Subsidiaries to include such securities with the Notes to be registered pursuant
to any registration statement in accordance with the Registration Rights
Agreement.
22. When the Notes are issued and delivered pursuant to the Purchase Agreement,
such Notes will not be of the same class (within the meaning of Rule 144A under
the Act) as securities of the Company or any Guarantor that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system.
23. The Company is not required to comply with the requirements of
Rule 144A(d)(4) of the Act in connection with the offering contemplated by the
Offering Memorandum.
In addition, we have participated in conferences with officers and
representatives of the Company, representatives of the independent public
accountants for the Company and representatives for the Initial Purchasers and
their counsel at which the contents of the Pricing Disclosure Package and the
Offering Memorandum and related matters were discussed and, although we do not
pass upon, or assume any responsibility for, the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package or the
Offering Memorandum, or in any supplements or amendments thereto, and have not
made any independent check or verification thereof (except to the extent stated
in paragraphs 14 and 20 above), during the course of such participation, no
facts came to our attention which caused us to believe that the Pricing
Disclosure Package (including the documents incorporated by reference therein),
as of the Applicable Time or as of the date hereof, or the Offering Memorandum
(including the documents incorporated by reference therein), as of its date (or
any amendment thereof or supplement thereto made prior to the Closing Date as of
the date of such amendment or supplement) and as of the Closing Date, contained
or contains an untrue statement of a material fact or omitted or omits to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, it being understood
that we express no belief with respect to the financial statements, schedules or
other financial data included in, or omitted from, the Pricing Disclosure
Package or the Offering Memorandum or any amendments or supplements thereto.

 

Exhibit B-1-4



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Form of Opinion of Brownstein Hyatt Farber Schreck, Nevada Counsel for the
Company
1. Each of the Nevada Subsidiary Guarantors has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Nevada, with limited liability company power and authority to
own or lease its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Memorandum, and to execute, deliver and
perform its obligations under the Transaction Documents to which it is a party,
including the power and authority to issue the Guarantees and the Exchange
Guarantees.
2. The Company is qualified to do business as a foreign corporation and is in
good standing in the State of Nevada.
3. Each of the Transaction Documents to which each Nevada Subsidiary Guarantor
is a party has been duly authorized, and each of the Transaction Documents to
which each Nevada Subsidiary Guarantor is a party, other than the Exchange
Guarantees, has been executed and delivered by such Nevada Subsidiary Guarantor.
4. The issuance and sale of the Notes and the Exchange Notes by the Company and
the Guarantees and the Exchange Guarantees by the Subsidiary Guarantors, the
execution and delivery by each of the Company and the Subsidiary Guarantors of
each of the Transaction Documents to which it is a party, and the consummation
of the Transactions do not contravene, violate or breach (a) the Governing
Documents, (b) any Applicable Nevada Order, or (c) any Applicable Nevada Law.
5. The statements contained in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Risk Factors — Risks related to our business —
Our industry is highly regulated, which makes us dependent on obtaining and
maintaining gaming licenses and subjects us to potentially significant fines and
penalties” and “Government regulations and gaming issues — Nevada”, and the
statements contained in Exhibit 99.1 to the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2008, under the caption “Government
Regulation and Gaming Issues — Nevada”, which is incorporated by reference in
the Offering Memorandum, except for financial data included therein or omitted
therefrom (as to which we express no opinion), have been reviewed by us and, to
the extent such statements constitute summaries of the Nevada Gaming Laws or
other Nevada legal matters, they are accurate in all material respects and
fairly summarize the information and matters therein described.
6. No Nevada Governmental Approval is required for the execution and delivery by
the Company or any Nevada Subsidiary Guarantor of, and the performance by the
Company or any Nevada Subsidiary Guarantor of its obligations under, the
Transaction Documents to which it is a party, the consummation of the
Transactions, or the offering, issuance or sale of the Notes, the Exchange
Notes, the Guarantees and the Exchange Guarantees to the Initial Purchasers,
except (a) such as have been obtained and are in full force and effect at the
Closing Date and (b) as set forth in the Pricing Disclosure Package and the
Offering Memorandum.

 

Exhibit B-2-1



--------------------------------------------------------------------------------



 



7. With the Company’s consent, based solely on an inquiry of those attorneys
currently with the firm who have rendered legal services to the Company and the
Nevada Subsidiary Guarantors since January 1, 2008, we confirm that we are not
currently representing the Company or the Nevada Subsidiary Guarantors in any
pending litigation[, other than                     ].
8. To our knowledge, other than as set forth in the Pricing Disclosure Package
and the Offering Memorandum, there are no regulatory proceedings pending before
the Nevada Gaming Authorities to which the Company or any of the Nevada
Subsidiary Guarantors is a party, which are likely to result, individually or in
the aggregate, in a Material Adverse Effect.

 

Exhibit B-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B-3
Form of Opinion of Baker & Daniels LLP, Indiana Counsel for the Company
1. Based solely on the Certificates of Existence and Authorization identified on
Schedule I, (a) each of the Company and the Indiana Gaming Subsidiary is duly
qualified and authorized to do business as a foreign corporation and foreign
limited liability company, respectively, under the laws of the State of Indiana;
and (b) Ogle Haus is validly existing as a limited liability company under the
laws of the State of Indiana, and has filed its most recent biennial report
required by Indiana law with the Indiana Secretary of State, and no notice of
withdrawal, dissolution, or expiration with respect to Ogle Haus has been filed
with the Indiana Secretary of State or has taken place. Ogle Haus has all
requisite limited liability company power and authority to own, lease, and
operate its properties and conduct its business in the State of Indiana as
described in the Pricing Disclosure Package and the Offering Memorandum.
2. Based solely upon the Officer’s Certificate identified on Schedule I, (a) all
of the issued and outstanding ownership interests of Ogle Haus have been duly
authorized and validly issued and are fully paid and nonassessable; (b) all
outstanding ownership interests of Ogle Haus are owned directly by the Indiana
Gaming Subsidiary; and (c) none of the outstanding ownership interests of Ogle
Haus were issued in violation of any preemptive rights provided by Indiana law
or the Operating Agreement for Ogle Haus.
3. No authorization, approval, consent, or order of, the Indiana Gaming
Commission or any other governmental body, agency, or official of the State of
Indiana, is required in connection with the offering, issuance, or sale of the
Notes or the Exchange Notes to the Initial Purchasers or the execution by the
Indiana Gaming Subsidiary and Ogle Haus of the Guarantee or the Exchange
Guarantee or to make valid and legally binding the execution, delivery and
performance by the Company, the Indiana Gaming Subsidiary or Ogle Haus of the
Operative Documents to which it is a party or the Exchange Guaranty, except
(a) such as have been obtained and are in full force and effect, (b) such
periodic reports and informational filings to which the Company, the Indiana
Gaming Subsidiary, or Ogle Haus are subject generally, (c) such as are required
under the Indiana Gaming Laws which have been obtained or waived, [(d) such as
are required as a condition of the Interim Approval,] and (e) such as may be
required under applicable federal or state securities laws or regulations.
4. The statements in the Pricing Disclosure Package and the Offering Memorandum
under the captions “Risk Factors — Risks related to our business — Our industry
is highly regulated, which makes us dependent on obtaining and maintaining
gaming licenses and subjects us to potentially significant fines and penalties”
and “Government regulations and gaming issues” (relating to Indiana Gaming Laws)
and the statements in Exhibit 99.1 of the Company’s Annual Report on Form 10-K
for fiscal year ended December 31, 2008 under the caption “Government Regulation
and Gaming Issues - Indiana” which are incorporated by reference in, the Pricing
Disclosure Package and the Offering Memorandum (except for financial and
operating data included therein, as to which we express no opinion), as modified
by statements in the Offering Memorandum under the caption “Government
regulations and gaming issues — Updates,” insofar as such statements constitute
summaries of the Indiana Gaming Laws or other Indiana legal matters, are correct
in all material respects.

 

Exhibit B-3-1



--------------------------------------------------------------------------------



 



5. (i) Each of the Indiana Gaming Subsidiary and Ogle Haus has obtained all
approvals, consents, orders, and authorizations from the Indiana Gaming
Commission necessary or required in connection with the issuance of the Notes
and the execution of the Guarantee by the Indiana Gaming Subsidiary and Ogle
Haus, subject to the limitations imposed by the Indiana Gaming Commission as set
forth in the [approvals] identified on Schedule I, and (ii) based solely on the
Officer’s Certificate identified on Schedule I, the Indiana Gaming Subsidiary
has received and presently holds a riverboat owner’s license from the Indiana
Gaming Commission and such license is valid and in full force and effect. To our
knowledge, no event has occurred which currently, or after notice or lapse of
time, or both, would reasonably be expected to result in a revocation,
modification, suspension, or termination of such license.
6. Each of the Operative Documents to which Ogle Haus is a party has been duly
authorized, executed and delivered by Ogle Haus.
7. The execution and delivery by Ogle Haus of the Operative Documents to which
it is a party, and the performance by Ogle Haus of its agreements under such
documents, do not violate Ogle Haus’ Operating Agreement or Indiana Gaming Laws.

 

Exhibit B-3-2



--------------------------------------------------------------------------------



 



EXHIBIT B-4
Form of Opinion of Stone Pigman Walther Wittmann L.L.C., Louisiana Counsel for
the Company
1. Based solely upon certificates of existence and good standing issued by the
Louisiana Secretary of State, (a) Louisiana-I Gaming, a Louisiana Partnership in
Commendam, is a Louisiana partnership in commendam that is validly existing
under the laws of Louisiana (the concept of good standing is not applicable to a
partnership in Louisiana), (b) PNK (Baton Rouge) Partnership is a Louisiana
partnership that is validly existing under the laws of Louisiana (the concept of
good standing is not applicable to a partnership in Louisiana), (c) PNK (Bossier
City), Inc. is a corporation that is validly existing under the laws of
Louisiana and is in good standing with the Louisiana Secretary of State, (d) PNK
(Lake Charles), L.L.C. is a limited liability company that is validly existing
under the laws of Louisiana and is in good standing with the Louisiana Secretary
of State, and (e) PNK (SCB), L.L.C. is a limited liability company that is
validly existing under the laws of Louisiana and is in good standing with the
Louisiana Secretary of State. Each of the Louisiana Guarantors has all requisite
corporate, partnership or limited liability company (as applicable) power and
authority to conduct its business and to own or lease its properties as
described in the Pricing Disclosure Package and the Offering Memorandum, and to
enter into and perform its obligations under the Operative Documents to which it
is a party.
2. Each of the Operative Documents to which each Louisiana Guarantor is a party
has been duly authorized by such Louisiana Guarantor, and each of the Operative
Documents to which each Louisiana Guarantor is a party, other than the Exchange
Guarantees, has been executed and delivered by such Louisiana Guarantor.
3. The issuance and sale of the Notes and the Exchange Notes by the Company and
the Guarantees and the Exchange Guarantees by the Louisiana Guarantors, the
execution and delivery by the Company and the Louisiana Guarantors of the
Operative Documents to which they are parties, and the consummation of the
transactions contemplated by the Operative Documents do not violate any
provision of such Louisiana Guarantor’s certificate or articles of incorporation
or bylaws, partnership agreement, articles of organization or operating
agreement, or other formation and organization documents (as applicable) in
effect on the date of this legal opinion, and no such action by the Company or
the Louisiana Guarantors will result in any violation of any applicable
Louisiana law in effect as of the date of this opinion letter which in our
experience is customarily applicable to transactions of the type contemplated by
the Operative Documents (other than state securities or blue sky laws as to
which we express no opinion and have assumed for purposes of this paragraph
compliance therewith).
4. The statements in (a) the Pricing Disclosure Package and the Offering
Memorandum under the captions (i) “Risk Factors — Risks Related to our Business
— Our industry is highly regulated, which makes us dependent on obtaining and
maintaining gaming licenses and subjects us to potentially significant fines and
penalties” and (ii) “Government Regulations and Gaming Issues”, and in
(b) Exhibit 99.1 (relating to Government Regulation and Gaming Issues) of the
Company’s Annual Report on Form 10-K for fiscal year ended December 31, 2008
which is incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum, (except for financial and operating data included therein,
as to which we express no opinion), insofar as such statements constitute
summaries of the laws and regulations of the State of Louisiana, including
gaming laws and regulations, are correct in all material respects.

 

Exhibit B-4-1



--------------------------------------------------------------------------------



 



5. No consent or filing based on law or legal requirements in the State of
Louisiana as in effect on the date of this legal opinion (and in our experience
is customarily applicable to transactions of this kind) is required for the
execution, delivery and performance by the Company or any Louisiana Guarantor of
the Operative Documents to which it is a party and the consummation of the
transactions contemplated by the Operative Documents, or the offering, issuance
and sale of the Notes, the Exchange Notes, the Guarantees and the Exchange
Guarantees to the Initial Purchasers, except (a) such as have been obtained and
are in full force and effect as of the date of this legal opinion, (b) as set
forth in the Pricing Disclosure Package and the Offering Memorandum, (c) as
otherwise described in this legal opinion with respect to post Closing Date
notices and filings, and (d) as may be required under state securities or “Blue
Sky” laws and regulations (as to which we express no opinion).
6. To our knowledge, without investigation or inquiry, other than as set forth
in the Pricing Disclosure Package and the Offering Memorandum, there are no
legal or governmental proceedings pending or threatened in Louisiana against the
Company or any of the Louisiana Guarantors, which are likely to result,
individually or in the aggregate, in a Material Adverse Effect.

 

Exhibit B-4-2



--------------------------------------------------------------------------------



 



EXHIBIT B-5
Form of Opinion of Briol & Associates, PLLC, Minnesota Counsel for the Company
1. Casino Magic Corp. (the “Minnesota Guarantor”) has been duly incorporated and
is validly existing as a corporation in good standing under the laws of
Minnesota, with full corporate power and authority under Minnesota law to
conduct its business as described in the Officer’s Certificate, a copy of which
is attached hereto as Exhibit 1.
2. Based solely on the Officer’s Certificate, all issued and outstanding shares
of capital stock of the Minnesota Guarantor have been duly authorized and are
validly issued, fully paid and non-assessable. Based solely on said Officer’s
Certificate, none of the outstanding shares of capital stock of the Minnesota
Guarantor was issued in violation of statutory preemptive or, to our knowledge,
non-statutory preemptive or other similar rights of any security holder.
3. The Minnesota Guarantor has the full right, power and authority to execute,
deliver and perform its obligations under the Purchase Agreement, the Indenture,
the Registration Rights Agreement, its Guarantee and its Exchange Guarantee (the
Guarantee and the Exchange Guarantee are collectively referred to as the
“Minnesota Guarantees”) (collectively for purposes of this opinion, the
“Operative Documents”) and to consummate the transactions contemplated thereby
including, without limitation, the full right, power and authority to issue,
sell and deliver the Minnesota Guarantees pursuant to the Indenture.
4. Each of the Operative Documents (including the Minnesota Guarantees) has been
duly and validly authorized, executed and delivered by the Minnesota Guarantor.
5. The issuance and sale of the Notes and the Exchange Notes of the Company and
the Minnesota Guarantees by the Minnesota Guarantor, the execution and delivery
by the Minnesota Guarantor of the Operative Documents, and the consummation of
the transactions contemplated by Operative Documents, the Pricing Disclosure
Package and the Offering Memorandum (collectively, for the purposes of such
opinion, the “Transaction Documents”) by the Minnesota Guarantor do not,
(a) contravene or result in a breach or violation of the Articles of
Incorporation or Bylaws of the Minnesota Guarantor, (b) to our knowledge,
contravene or violate any judgment, decree or order of any Minnesota
governmental authority having jurisdiction over the Minnesota Guarantor,
(c) contravene or violate any applicable Minnesota law (except that we express
no opinion as to the requirements of the securities laws or the Blue Sky Laws of
the State of Minnesota) or (d) conflict with or result in a breach of any of the
terms and provisions of, or constitute a default (or an event which with notice
or lapse of time, or both, would constitute a default) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Minnesota Guarantor pursuant to, any indenture, mortgage, deed of
trust, loan agreement or any other agreement, instrument, franchise, license or
permit known to such counsel to which the Minnesota Guarantor is a party or by
which the Minnesota Guarantor or its properties or assets may be bound (except
that we express no opinion as to the requirements of the securities laws or the
Blue Sky Laws of the State of Minnesota).

 

Exhibit B-5-1



--------------------------------------------------------------------------------



 



6. No authorization, approval, consent or order of any Minnesota court or
governmental authority or agency is required for the execution, delivery and
performance by the Company and the Minnesota Guarantor of the Transaction
Documents, the consummation of the transactions contemplated by the Transaction
Documents or otherwise in connection with the offering, issuance or sale of the
Notes, the Exchange Notes and the Minnesota Guarantees to the Initial
Purchasers, except such as have been obtained and are in full force and effect
at the Closing Date; notwithstanding the foregoing, no opinion as to the
requirements of the securities laws or the Blue Sky Laws of the State of
Minnesota.
7. The Minnesota Guarantor is not in violation of its charter or by-laws and,
based solely on the Officer’s Certificate attached hereto as Exhibit 1, the
Minnesota Guarantor is not in default in the performance of any obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument that is material to the
Minnesota Guarantor to which the Minnesota Guarantor is a party or by which any
of its property is bound (except that such counsel expresses no opinion as to
the requirements of the securities laws or the Blue Sky Laws of the State of
Minnesota).
8. We know of no material legal or governmental actions, suits or proceedings
pending or threatened against the Minnesota Guarantor which are required to be
disclosed in the Pricing Disclosure Package and the Offering Memorandum. To our
knowledge, other than as set forth in the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Minnesota Guarantor is a party or of which any property of the
Minnesota Guarantor is the subject which are likely to result, individually or
in the aggregate, in a Material Adverse Effect; and, other than as set forth in
the Pricing Disclosure Package and the Offering Memorandum, no such proceedings
have been overtly threatened in writing by governmental authorities or by
others.

 

Exhibit B-5-2



--------------------------------------------------------------------------------



 



EXHIBIT B-6
Form of Opinion of Lathrop & Gage, LLP Missouri Counsel for the Company
1. St. Louis Casino Corp. has been duly incorporated and is validly existing as
a corporation in good standing under the laws of Missouri, with full corporate
power and authority under Missouri law to own its properties and conduct its
business as described in the Offering Memorandum and, based upon the Officer’s
Certificate, is duly qualified to do business as a foreign corporation and is in
good standing under the laws of each jurisdiction which requires such
qualification wherein it owns or leases material properties or conducts material
business.
2. President Riverboat Casino-Missouri, Inc. has been duly incorporated and is
validly existing as a corporation in good standing under the laws of Missouri,
with full corporate power and authority under Missouri law to own its properties
and conduct its business as described in the Offering Memorandum and, based upon
the Officer’s Certificate, is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction which
requires such qualification wherein it owns or leases material properties or
conducts material business.
3. Casino One Corporation is duly qualified and in good standing as a foreign
corporation under the laws of Missouri.
4. Based solely upon the Officer’s Certificate, (a) all of the issued and
outstanding ownership interests of St. Louis Casino Corp. have been duly
authorized and validly issued and are fully paid and nonassessable; (b) all
outstanding ownership interests of St. Louis Casino Corp. are owned directly by
the Company’s wholly-owned direct subsidiary, Casino Magic Corp., a Minnesota
corporation; and (c) none of the outstanding ownership interests of St. Louis
Casino Corp. were issued in violation of any preemptive rights provided by
Missouri law or the articles of incorporation of St. Louis Casino Corp.
5. Based solely upon the Officer’s Certificate, (a) all of the issued and
outstanding ownership interests of President Riverboat Casino-Missouri, Inc.
have been duly authorized and validly issued and are fully paid and
nonassessable; (b) all outstanding ownership interests of President Riverboat
Casino-Missouri, Inc. are owned directly by Pinnacle Entertainment, Inc., a
Delaware corporation; and (c) none of the outstanding ownership interests of
President Riverboat Casino-Missouri, Inc. were issued in violation of any
preemptive rights provided by Missouri law or the articles of incorporation of
President Riverboat Casino-Missouri, Inc.
6. Each of the Missouri Guarantors has the full right, power and authority to
execute, deliver and perform its obligations, if any, under the Purchase
Agreement, the Indenture, the Registration Rights Agreement, the Guaranty and
the Exchange Guaranty (the Guaranty and the Exchange Guaranty are collectively
referred to as the “Missouri Guaranties”) (collectively for the purposes of this
opinion letter, the “Operative Documents”) and to consummate the transactions
contemplated thereby including, without limitation, the full right, power and
authority to execute and deliver the Missouri Guaranties pursuant to the
Indenture.
7. Each of the Operative Documents to which either of the Missouri Guarantors is
a party (including the Missouri Guaranties) has been duly and validly
authorized, executed and delivered by such Missouri Guarantor.

 

Exhibit B-6-1



--------------------------------------------------------------------------------



 



8. The execution and delivery by each of the Missouri Guarantors of the
Operative Documents, including the Missouri Guaranties, to which it is a party,
and the consummation of the transactions contemplated by such Operative
Documents do not violate any provision of such Missouri Guarantor’s certificate
or articles of incorporation or bylaws, partnership agreement, articles of
organization or operating agreement, or other formation and organization
documents (as applicable) in effect on the Closing Date, and no such action by
either of the Missouri Guarantors will result in any violation of any applicable
Missouri law in effect as of the date of our opinion which in our experience is
customarily applicable to transactions of the type contemplated by the Operative
Documents (other than state securities or “Blue Sky” laws as to which we express
no opinion and compliance with which we have assumed for purposes of this
paragraph).
9. We know of no material legal or governmental actions, suits or proceedings
pending or overtly threatened in writing against either of the Missouri
Guarantors which are required to be disclosed in the Offering Memorandum, except
as set forth in the Offering Memorandum. To our knowledge, other than as set
forth in the Offering Memorandum, there are no legal or governmental proceedings
pending to which either of the Missouri Guarantors is a party or of which any
property of either of the Missouri Guarantors is the subject which are likely to
result, individually or in the aggregate, in a Material Adverse Effect; and,
other than as set forth in the Offering Memorandum, no such proceedings have
been overtly threatened in writing by governmental authorities or by others.
10. The statements contained or incorporated by reference in the Offering
Memorandum under the caption “Risk Factors—Risks related to our business” and in
Exhibit 99.1 under the caption "Government Regulation and Gaming
Issues—Missouri”, which is incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum (except for any financial and operating data
included therein, as to which we express no opinion), have been reviewed by us
and to the extent such statements constitute summaries of the statutes, laws and
applicable regulations of the State of Missouri regarding gaming, they are
accurate and correct in all material respects and fairly summarize the
information and matters therein described.

 

Exhibit B-6-2



--------------------------------------------------------------------------------



 



EXHIBIT B-7
FORM OF OPINION OF SILLS CUMMIS EPSTEIN & GROSS P.C., NEW JERSEY
COUNSEL FOR THE COMPANY
1. Based solely upon a certificate dated July _____, 2009 of the Treasurer of
the State of New Jersey, the Company is registered and in good standing as a
foreign corporation under the laws of the State of New Jersey. Based solely upon
certificates dated July  _____, 2009 of the Treasurer of the State of New
Jersey, each of Mitre Associates LLC and PSW Properties, LLC is registered and
in good standing as a foreign limited liability company under the laws of the
State of New Jersey.
2. Based solely upon certificates dated July  _____, 2009 of the Treasurer of
the State of New Jersey, each of ACE Gaming, LLC and PNK Development 13, LLC
(collectively, the “New Jersey Subsidiaries") is a limited liability company
existing and in good standing under the laws of the State of New Jersey.
3. The statements contained in the Preliminary Offering Memorandum and the
Offering Memorandum under the caption “Government Regulations and Gaming Issues”
and in Exhibit 99.1 to the Form 10-K under the caption “Government Regulations
and Gaming Issues — New Jersey,” to the extent that such statements deal with
New Jersey regulatory matters, are accurate in all material respects.
4. Based solely upon our review of the operating agreement and the certificate
of formation of each New Jersey Subsidiary and the New Jersey Limited Liability
Company Act, and without independent investigation, each New Jersey Subsidiary
has the limited liability company power and authority to execute and deliver the
Transaction Documents to which it is a party and to perform its obligations
thereunder, including the limited liability power and authority to issue, sell
and deliver the New Jersey Guarantee under the Indenture.
5. Based solely upon the Officers’ Certificates and our review of the Written
Consent and the operating agreement and certificate of formation of each New
Jersey Subsidiary and the New Jersey Limited Liability Company Act, and without
independent investigation, each of the Transaction Documents to which each of
the New Jersey Subsidiaries is a party has been duly authorized and each of the
Transaction Documents to which each of the New Jersey Subsidiaries is a party,
other than the Exchange Guarantees, has been executed and delivered by such
entity.
6. Solely with respect to N.J.S.A. 5:12-1 et seq. and the regulations
promulgated pursuant thereto (collectively, the “New Jersey Gaming Laws”), no
authorization, approval, consent or license issued by the “Casino Control
Commission” or the “Division of Gaming Enforcement” (as such governmental
authorities are referenced in the New Jersey Gaming Laws, hereinafter referred
to as the “New Jersey Regulators”) is necessary in connection with the issuance
of the Notes or the Exchange Notes or for the due authorization, execution and
delivery by the Company or any Guarantor of the Transaction Documents to which
it is a party and the consummation of the transactions contemplated thereby,
except such as have been obtained and are in full force and effect.

 

Exhibit B-7-1



--------------------------------------------------------------------------------



 



7. The execution and delivery of the Transaction Documents by the Company and
the New Jersey Subsidiaries and the consummation of the transactions
contemplated thereby will not conflict with or violate (a) any New Jersey Gaming
Laws, (b) any order or decree of the New Jersey Regulators of which we have
knowledge as to which the Company or any New Jersey Subsidiary is bound or
(c) the operating agreement or certificate of formation of either New Jersey
Subsidiary.
8. Except for ordinary course and ongoing investigations that are part of the
application and licensing process for the Company, and except as may be
described in the Offering Memorandum and the Form 10-K, we have no knowledge of
any material legal or governmental proceedings in the State of New Jersey to
which the Company or either New Jersey Subsidiary is a named party wherein a
claim of a violation of the New Jersey Gaming Laws is asserted.
9. Based solely upon the Officers’ Certificates and our review of the operating
agreement of each New Jersey Subsidiary, and without independent investigation,
(a) all of the outstanding membership interests of ACE Gaming, LLC are owned of
record by PNK Development 13, LLC, and (b) all of the outstanding membership
interests of PNK Development 13, LLC are owned of record by Biloxi Casino Corp.

 

Exhibit B-7-2



--------------------------------------------------------------------------------



 



EXHIBIT B-8
Form of Opinion of Watkins Ludlam Winter & Stennis, P.A., Mississippi Counsel
for the
Company
1. Based solely on the Good Standing Certificates, each of the Mississippi
Guarantors is validly existing as a corporation in good standing under the laws
of the State of Mississippi. BCC has the requisite corporate power and authority
to own, lease and operate its properties and to conduct its business as
described in the Officers’ Certificate. Casino One has the requisite corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum.
2. Each of the Mississippi Guarantors has the requisite corporate power and
authority to execute, deliver and perform its obligations under the Offering
Documents and to consummate the Transactions, including, without limitation, the
requisite corporate power and authority to execute, issue and deliver the
Mississippi Guarantees pursuant to the Indenture.
3. Each of the Offering Documents (including the Mississippi Guarantees) to
which the Mississippi Guarantors is a party has been duly and validly
authorized, executed and delivered by each of the Mississippi Guarantors.
4. The offer, sale or delivery of the Notes and the Exchange Notes of the
Company and the Mississippi Guarantees by the Mississippi Guarantors, and the
execution, delivery or performance by the Mississippi Guarantors of the Offering
Documents, and the consummation of the Transactions by the Mississippi
Guarantors do not, (a) contravene or result in a breach or violation of the
Organizational Documents of the Mississippi Guarantors, (b) to our knowledge,
contravene or violate any judgment, decree or order of any Mississippi
governmental authority having jurisdiction over the Mississippi Guarantors, or
(c) contravene or violate any applicable Mississippi law in effect as of the
date of our opinion and which in our experience customarily is applicable to
transactions of the type contemplated by the Transaction Documents (except that
we express no opinion as to the requirements of the securities laws or the Blue
Sky Laws of the State of Mississippi).
5. No authorization, approval, consent or order of any Mississippi court or
governmental or regulatory authority of the State of Mississippi is required for
the execution, delivery and performance by the Company and the Mississippi
Guarantors of the Offering Documents, the consummation of the Transactions or
otherwise in connection with the offering, issuance or sale of the Notes and the
Mississippi Guarantees to the Initial Purchasers; notwithstanding the foregoing,
we express no opinion as to the requirements of the securities laws or the Blue
Sky Laws of the State of Mississippi.
6. With the Company’s consent, based solely upon an inquiry of those attorneys
currently with the firm who have rendered legal services to the Company and the
Mississippi Guarantors since January 1, 2008, such counsel confirms that it is
not currently representing the Company or the Mississippi Guarantors in any
pending litigation, except for C&B Services, Inc. v. RG Restoration, Inc. and
Pinnacle Entertainment, Inc., Civ. Action No. A2402-06-184, and RG America, Inc.
and RG Restorations, Inc. v. Pinnacle Entertainment, Inc., Casino-Magic Biloxi
and Biloxi Casino Corp. and John Does 1-50, Civ. Action No. A2402-06-185, which
have been consolidated and are pending in the Circuit Court of Harrison County,
Mississippi, in the Second Judicial District.

 

Exhibit B-8-1